    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 1 of 101



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

RAYMOND WILSON, III,
     Plaintiff,
                                                      CIVIL ACTION NO.
     v.                                               18-11099-PBS


TOWN OF FAIRHAVEN; FAIRHAVEN POLICE DEPARTMENT;
ROBERT ESPINDOLA, CHAIRMAN FOR THE TOWN;
MICHAEL MYERS, CHIEF OF POLICE; MICHAEL BOUVIER, SERGEANT;
ANDREW QUINTIN, POLICE OFFICER; KEVIN KOBZA, POLICE OFFICER;
MARCY HAALAND, POLICE OFFICER; WAYNE MELLO, POLICE OFFICER;
MAUREEN BEST, DISPATCHER; COMMONWEALTH OF MASSACHUSETTS;
CONSUMER AFFAIRS/GIANT FOOD LLC; STOP & SHOP SUPERMARKET
COMPANY, LLC; THE STOP & SHOP NEW ENGLAND; THE STOP & SHOP
STORE, NO. 427; MICHELLE LEE; NATHANIEL BOWDEN; MARILYN EDWARDS;
AND FAIRHAVEN FIRE DEPARTMENT/EMERGENCY MEDICAL SERVICE,
     Defendants.

                    REPORT AND RECOMMENDATION RE:
    FAIRHAVEN DEFENDANTS’ MOTION TO DISMISS (DOCKET ENTRY # 8);
 FAIRHAVEN DEFENDANTS’ AMENDED MOTION TO DISMISS (DOCKET ENTRY #
   10); DEFENDANTS MARILYN EDWARDS, MICHELLE LEE, AND NATHANIEL
  BOWDEN’S MOTION TO DISMISS (DOCKET ENTRY # 14); DEFENDANT FIRE
DEPARTMENT/EMERGENCY MEDICAL SERVICE’S MOTION TO DISMISS (DOCKET
 ENTRY # 20); DEFENDANT COMMONWEALTH OF MASSACHUSETTS’ MOTION TO
   DISMISS (DOCKET ENTRY # 34); MOTION OF DEFENDANT, THE STOP &
 SHOP SUPERMARKET COMPANY, LLC, TO DISMISS PLAINTIFF’S COMPLAINT
   AGAINST CONSUMER/AFFAIRS/GIANT FOOD LLC, THE STOP & SHOP NEW
  ENGLAND AND THE STOP & SHOP STORE NO. 427 PURSUANT TO F.R.C.P.
RULE 12(b)(6) (DOCKET ENTRY # 31); MOTION OF DEFENDANT, THE STOP
  & SHOP SUPERMARKET COMPANY, LLC, TO SET ASIDE ENTRY OF DEFAULT
 PURSUANT TO F.R.C.P. RULE 55(c) (DOCKET ENTRY # 19); DEFENDANTS
    CONSUMER AFFAIRS/GIANT FOOD LLC’S MOTION TO DISMISS (DOCKET
     ENTRY # 41); AND PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT
                         (DOCKET ENTRY # 44)

                            March 4, 2019
BOWLER, U.S.M.J.

     Pending before this court are motions to dismiss filed by:

(1) defendants Town of Fairhaven (“the Town of Fairhaven”),

Fairhaven Police Department (“FPD”), Robert Espindola
              Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 2 of 101



(“Espindola”), Michael Myers (“Myers”), Michael Bouvier

(“Bouvier”), Andrew Quintin (“Quintin”), Kevin Kobza (“Kobza”),

Marcy Haaland (“Haaland”), Maureen Best (“Best”), and Wayne

Mello (“Mello”) (collectively, “the Fairhaven defendants”)

(Docket Entry # 10);1 (2) Marilyn Edwards (“Edwards”), Michelle

Lee (“Lee”), and Nathaniel Bowden (“Bowden”) (collectively, “the

Stop & Shop employees”) (Docket Entry # 14); (3) the Fairhaven

Fire Department/Emergency Medical Service (“FFD”) (Docket Entry

# 20); (4) Commonwealth of Massachusetts (“the Commonwealth”)

(Docket Entry # 34); and (5) defendant Consumer/Affairs/Giant

Food LLC (“Giant Food” or “Consumer Affairs/Giant Food LLC”)

(Docket Entry # 41).                                           Defendant Stop & Shop Supermarket Company,

LLC (“Stop & Shop”) filed a motion to set aside an entry of a

default (Docket Entry # 19) and a motion to dismiss (Docket

Entry # 31).                             Plaintiff Raymond Wilson, III (“plaintiff”) filed

requests for a default as to Giant Food (Docket Entry # 28) and

as to defendants Stop & Shop New England (“SSNE”) and the Stop &

Shop Store No. 427 (“Store 427” or “the store”) (Docket Entry #

32).             In addition to opposing Stop & Shop’s motion to set aside

the entry of default (Docket Entry # 22), plaintiff moves for a

default judgment against Stop & Shop (Docket Entry # 44).


                                                            
1  With the exception of Mello, the Fairhaven defendants
previously filed an identical motion to dismiss (Docket Entry #
8). The above-described amended motion to dismiss replaces the
earlier-filed motion which is thereby rendered moot.
                                                                         2
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 3 of 101



     After conducting a hearing, this court took the various

motions to dismiss (Docket Entry ## 8, 10, 14, 20, 31, 34, 41)

under advisement.    Plaintiff opposes the motions in their

entirety.   The remaining motion to set aside the entry of

default (Docket Entry # 19) and motion for a default judgment

(Docket Entry # 44) are also ripe for review.

                        PROCEDURAL BACKGROUND

     Plaintiff filed this action in Massachusetts Superior Court

(Bristol County) (“the state court”) on April 11, 2018.          (Docket

Entry # 17, p. 9).   On May 24, 2018, the Fairhaven defendants

filed a notice removing the case to this court.        (Docket Entry #

17, pp. 145-150).    With respect to the motions to dismiss, the

Fairhaven defendants, the Commonwealth, the Stop & Shop

employees, FFD, Giant Food, Stop & Shop, as well as Stop & Shop

on behalf of SSNE and Store 427 uniformly move to dismiss the

complaint under Fed. R. Civ. P. 12(b)(6) (“Rule 12(b)(6)”).             The

Commonwealth additionally asserts a lack of subject-matter

jurisdiction under Fed. R. Civ. P. 12(b)(1) (“Rule 12(b)(1)”).

(Docket Entry # 35).    Giant Food also argues that plaintiff did

not effectuate proper service under Fed. R. Civ. P. 12(b)(5)

(“Rule 12(b)(5)”) or process under Fed. R. Civ. P. 12(b)(4)

(“Rule 12(b)(4)”).   (Docket Entry # 41).




                                   3
 
              Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 4 of 101



              The complaint consists of various allegations in numbered

paragraphs in the body of the complaint, notices of intent to

sue, and the attached documents.                                       (Docket Entry # 17, pp. 9-50).

It broadly asserts violations “of state and [f]ederal civil

rights and personal injuries sustained by [plaintiff] stemming

from his arrest [on] September 3, 2014” and culminating with his

acquittal of the charges in April 2017.                                      (Docket Entry # 17, p.

50) (Docket Entry # 11-1, pp. 18, 22).2                                      The majority of the

claims are not directed at a particular defendant and the

complaint often does not specify which claim is brought against

which defendant.                                     Affording the complaint a liberal construction

and examining its plain language, see Cortés-Rivera v. Dep’t of

Corrs. and Rehab. of the Commonwealth of Puerto Rico, 626 F.3d

21, 28 (1st Cir. 2010) (examining “plain language” of complaint

and its structure to determine if it raised a claim), it raises:

(1) a negligence claim against “the top leadership defendant

employers” based on a failure to “discipline, supervise and



                                                            
2  The complaint in the state court record includes the notices
of intent to sue and a number of other documents. (Docket Entry
# 17, pp. 9-50). Documents attached to a complaint are part of
the complaint for all purposes. Fed. R. Civ. P. 10(c); Mass. R.
Civ. P. 10(c). In removing this action to this court, the
Fairhaven defendants filed copies of the complaint that did not
include the notices of intent to sue and the attached documents.
(Docket Entry ## 4, 11-1). This court refers to the body of the
complaint (Docket Entry # 17, pp. 9-28) (Docket Entry # 11-1) by
the latter docket entry and the attached documents by the former
docket entry (Docket Entry # 17, pp. 29-50).
                                                                   4
 
              Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 5 of 101



train” (Docket Entry # 11-1, ¶ 59);3 (2) an abuse of process

claim (Docket Entry # 11-1, ¶¶ 64, 67); (3) a false arrest claim

(Docket Entry # 11-1, ¶ 67); (4) a false imprisonment claim

(Docket Entry # 11-1, ¶ 67); (5) a malicious prosecution claim

(Docket Entry # 11-1, ¶ 67); (6) a Fourth Amendment malicious

prosecution claim under 42 U.S.C. § 1983 (“section 1983”)

(Docket Entry # 11-1, ¶¶ 61-62) (Docket Entry # 17, pp. 37-38,

¶¶ 1, 4)4 and the Massachusetts Civil Rights Act (“MCRA”), Mass.

Gen. Laws ch. 12, §§ 11H, 11I (Docket Entry # 11-1, ¶¶ 61-62)

(Docket Entry # 17, p. 37, ¶ 1); (7) a Fourth Amendment false

arrest claim under section 1983 and the MCRA (Docket Entry # 11-


                                                            
3  The complaint “repeats and re-alleges” the “allegations and
supporting law [and] cases” set out in notice of claim letters
attached to the complaint. (Docket Entry # 11-1, ¶¶ 61-62).
The claims in the notice of claim letters therefore set out a
number of the claims in this action. See Erickson v. Pardus,
551 U.S. 89, 94 (2007) (“‘a pro se complaint, however inartfully
pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers’”) (internal citations omitted);
Fed. R. Civ. P. 10(c). Separately, the notice of claim letters
describe the negligence claim as brought against the Fairhaven
Police Chief, i.e., Myers, “Senior Fairhaven Police Officers,”
Stop & Shop, and the Commonwealth. (Docket Entry # 17, pp. 38-
39). (Docket Entry # 17, p. 38).
4  The additional reference to “substantive due process rights
under 42 U.S.C. sec. 1983” (Docket Entry # 17, p. 38) is not a
viable claim. See Hernandez-Cuevas v. Taylor, 723 F.3d 91, 98-
99 (1st Cir. 2013); accord Filler v. Kellett, 859 F.3d 148, 151
(1st Cir. 2017) (“to the extent that Filler’s § 1983 malicious
prosecution claim against Kellett was based on the violation of
Filler’s right to due process, whether substantive or
procedural, the claim was not cognizable”); Meehan v. Town of
Plymouth, 167 F.3d 85, 88 (1st Cir. 1999) (“§ 1983 malicious
prosecution claim is not properly based on either a procedural
or substantive due process violation”).
                                                               5
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 6 of 101



1, ¶¶ 61-62) (Docket Entry # 17, pp. 37-38, ¶ 2); and (8) race

discrimination on the part of a “program or entity receiving

Federal financial assistance” under 42 U.S.C. § 2000d (“section

2000d”) (Docket Entry # 11-1, ¶¶ 61-62) (Docket Entry # 17, p.

38, ¶ 3).

     In pointing out the claims raised in the notice of claim

letters attached to the complaint, the Commonwealth correctly

notes that a number of the statutory and legal references do not

assert viable claims.    (Docket Entry # 35, fn. 2, pp. 6-7).

More specifically, this court does not construe the references

to Fourth and Fourteenth Amendments as alleging or bringing one

or more direct constitutional claims.       The same paragraph

references section 1983 and “‘[i]t is well established that “a

litigant complaining of a violation of a constitutional right

does not have a direct cause of action under the United States

Constitution but [rather] must utilize 42 U.S.C. § 1983.”’”

Littler v. Massachusetts, Civil Action No. 17-11277-RGS, 2017 WL

3495173, at *1 n.1 (D. Mass. Aug. 14, 2017) (internal citations

omitted); see also Wilson v. Moreau, 440 F. Supp. 2d 81, 92

(D.R.I. 2006).   Similarly, this court does not construe the

reference to article 14 of the Massachusetts Declaration of

Rights as alleging or bringing a direct claim when the same

paragraph references the MCRA.     See The Do Corp. v. Town of

Stoughton, Civil Action No. 13-11726-DJC, 2013 WL 6383035, at

                                   6
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 7 of 101



*13 (D. Mass. Dec. 6, 2013) (“MCRA ‘occupies the field’ under

most circumstances, leaving no other recourse for an individual

to assert a state constitutional claim against a state actor”)

(internal citations omitted).     The reference to a criminal

statute (Docket Entry # 17, p. 37) (citing Mass. Gen. Laws ch.

265, § 37) does not set out a civil cause of action.         Likewise,

this court does not construe the references to 42 U.S.C. § 1988

(Docket Entry # 17, pp. 37-38, ¶¶ 1-2), which provides certain

remedies for civil rights violations, as a separate and

independent cause of action.     VR Acquisitions, LLC v. Wasatch

Cty., 853 F.3d 1142, 1144 n.1 (10th Cir. 2017) (“§ 1988 ‘does

not create [an] independent cause[ ] of action’ but instead

‘simply “defines procedures under which remedies may be sought

in civil rights actions”’”) (internal citations omitted).

Finally, although various defendants rely on the civil action

cover sheet plaintiff filed in state court (Docket Entry # 17,

p. 51) (listing only the MCRA, malicious prosecution, and false

arrest) to clarify the causes of action, the cover sheet does

not limit the causes of action in the complaint to those

identified in the cover sheet.

                         STANDARD OF REVIEW

     The standard of review for a Rule 12(b)(6) motion is well

established.   To survive a Rule 12(b)(6) motion to dismiss, the

complaint must contain “enough facts to state a claim to relief

                                   7
 
              Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 8 of 101



that is plausible on its face” even if actual proof of the facts

is improbable.                                 Bell Atlantic v. Twombly, 550 U.S. 544, 570

(2007); Miller v. Town of Wenham, 833 F.3d 46, 51 (1st Cir.

2016).                 The “standard is ‘not akin to a “probability

requirement,” but it’” requires “‘more than a sheer possibility

that a defendant has acted unlawfully.’”                                       Saldivar v. Racine,

818 F.3d 14, 18 (1st Cir. 2016); Feliciano-Hernández v. Pereira-

Castillo, 663 F.3d 527, 532-533 (1st Cir. 2011).                                       “[A]ll

reasonable inferences” are drawn “in the pleader’s favor.”

Sanders v. Phoenix Ins. Co., 843 F.3d 37, 42 (1st Cir. 2016).

              In evaluating a Rule 12(b)(6) motion, the court may

consider certain narrow categories of documents outside the

complaint without converting the motion “into one for summary

judgment.”5                          Ironshore Specialty Ins. Co. v. United States, 871

F.3d 131, 135 (1st Cir. 2017) (quoting Watterson v. Page, 987

F.2d 1, 3 (1st Cir. 1993)).                                       These “‘narrow exceptions’” allow a

district court to “consider extrinsic documents, such as

‘documents the authenticity of which are not disputed by the

parties; official public records; documents central to the

plaintiff’s claim; and documents sufficiently referred to in the

complaint’ without turning the 12(b)(6) motion into a motion for

summary judgment.”                                        Newman v. Lehman Bros. Holdings Inc., 901


                                                            
5  The complaint itself includes any documents attached to it.
Fed. R. Civ. P. 10(c).
                                                                      8
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 9 of 101



F.3d 19, 25 (1st Cir. 2018) (ellipses, brackets, and citations

omitted); accord Butler v. Balolia, 736 F.3d 609, 611 (1st Cir.

2013); Freeman v. Town of Hudson, 714 F.3d 29, 36 (1st Cir.

2013).    It is also appropriate to consider documents susceptible

to judicial notice.    Giragosian v. Ryan, 547 F.3d 59, 65-66 (1st

Cir. 2008).

        Here, although the complaint references three witness

affidavits and a number of police reports (Docket Entry # 11-1,

¶¶ 17, 29, 34, 50, 53) (Docket Entry # 17, pp. 36-37) which

supported a determination of probable cause and issuance of a

criminal complaint, the references characterize the documents as

“false” or “fatally flawed” and the affidavits as including

lies.    See Winfield v. Town of Andover, 305 F. Supp. 3d 286, 294

(D. Mass. 2018) (“Court does not assume that the content of the

police reports (where disputed) is true” in ruling on motion to

dismiss); Winfield v. Lawrence General Hosp., Civil Action No.

16-11482-IT, 2017 WL 1147444, at *3 (D. Mass. March 27, 2017)

(not considering content of police report as true because

complaint alleged report was false).      The documents also fall

outside the category of official public records.         Freeman v.

Town of Hudson, 714 F.3d 29, 36 (1st Cir. 2013) (rejecting

police incident reports as part of Rule 12(b)(6) record and

adhering to narrow interpretation of “‘official public

records’”); (Docket Entry # 39-1, pp. 19, 24, 26, 28-30).

                                   9
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 10 of 101



Indeed, neither party requests this court to consider the police

reports or witness affidavits to resolve the motions to dismiss,

thereby waiving the issue.     See Curet-Velazquez v. ACEMLA de

Puerto Rico, Inc., 656 F.3d 47, 53-54 (1st Cir. 2011).

Accordingly, although the references to the police reports and

affidavits in the complaint are part of the record, the

allegedly inaccurate and false police reports and witness

affidavits themselves (Docket Entry # 39-1, pp. 19, 24, 26, 28-

30) are not part of the Rule 12(b)(6) record.

     It nevertheless remains appropriate to consider as official

public records documents sufficiently referred to in the

complaint or documents subject to judicial notice such as the

decisions by the Trial Court of the Massachusetts District Court

Department (New Bedford Division) (“the New Bedford District

Court”) and court filings conducting an arraignment, finding

probable cause, and issuing a criminal complaint on September 4,

2014 (Docket Entry 39-1, pp. 11, 27, 34), applying for the

criminal complaint (Docket Entry # 39-1, p. 34), ordering

pretrial release (Docket Entry # 36-1, p. 19), and denying a

motion to dismiss based on insufficient evidence to support a

clerk magistrate’s decision finding probable cause (Docket Entry

# 39-1, p. 37).   See Freeman v. Town of Hudson, 714 F.3d at 37

(collecting First Circuit decisions “taking notice of state

court decisions”) (internal citations omitted); Watterson v.

                                   10
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 11 of 101



Page, 987 F.2d at 4 (allowing consideration of “Pittsfield

District Court orders” on motion to dismiss).           The criminal

complaint issued by the clerk magistrate (Docket Entry # 39-1,

p. 27) is also an official public record, subject to judicial

notice, and referred to in the complaint (Docket Entry # 17, p.

36).    It is therefore also part of the Rule 12(b)(6) record.

       An affidavit attached to Stop & Shop’s Rule 12(b)(6) motion

to dismiss, however, is extraneous to the complaint and does not

fall into any exception.        (Docket Entry ## 31, 31-1).       As such,

it is excluded from the Rule 12(b)(6) record.           The same

affidavit filed by Giant Food to support the motion to dismiss

as to the insufficient service arguments under Rules 12(b)(4)

and 12(b)(5) (Docket Entry # 41, pp. 3-5) (Docket Entry # 41-1)

is properly considered.        See Cutler Assocs., Inc. v. Palace

Constr., LLC, 132 F. Supp. 3d 191, 194 (D. Mass. 2015) (“[w]hen

reviewing a Fed. R. Civ. P. 12(b)(5) motion, the Court is

permitted to look beyond the pleadings and may consider

affidavits and other documents to determine whether process was

properly served”).       In considering the affidavit vis-à-vis

insufficient service, this court resolves any ambiguity in

plaintiff’s favor.       Id.   Plaintiff has the burden to show proper

service.     Id. (citing Rissman Hendricks & Oliverio, LLP v. MIV

Therapeutics Inc., 901 F. Supp. 2d 255, 267 (D. Mass. 2012),



                                      11
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 12 of 101



which cites Saez Rivera v. Nissan Mfg. Co., 788 F.2d 819, 822

n.2 (1st Cir. 1986)).

              As to the Commonwealth’s Rule 12(b)(1) motion, this court

credits plaintiff’s well-pled factual allegations and draws all

reasonable inferences in his favor.                                          Merlonghi v. United States,

620 F.3d 50, 54 (1st Cir. 2010) (citing Valentin v. Hosp. Bella

Vista, 254 F.3d 358, 363 (1st Cir. 2001)).                                           An order allowing a

motion to dismiss for lack of subject-matter jurisdiction under

Rule 12(b)(1) “at the pleading stage is appropriate only when

the facts adumbrated in the plaintiff’s complaint, taken at face

value, fail to bring the case within the court’s subject-matter

jurisdiction.”                                 Gordo-González v. United States, 873 F.3d 32, 35

(1st Cir. 2017).

                                                               FACTUAL BACKGROUND6

              On September 3, 2014, Bouvier, Quintin and Haaland of the

FPD (collectively, “the responding officers”) were dispatched to

Store 427 in Fairhaven, Massachusetts based on a complaint of a

customer exposing himself at the store.                                          (Docket Entry # 11-1,

¶¶ 4, 8-9, 14) (Docket Entry # 36-1, p. 7).                                          The responding

officers stopped plaintiff on Route 6 before speaking to any of

the witnesses.                                 (Docket Entry # 11-1, ¶¶ 9, 45).           During the



                                                            
6  The factual background sets out the facts in the Rule 12(b)(6)
record for purposes of resolving the Rule 12(b)(6) motions to
dismiss.
                                                                       12
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 13 of 101



stop, Bouvier refused to tell “plaintiff fully . . . what was”

taking place.                               (Docket Entry # 11-1, ¶ 10).           Bouvier did tell

plaintiff that witnesses reported that he committed a crime at

the Stop & Shop store in Fairhaven.                                        (Docket Entry # 11-1, ¶

12).

              After plaintiff got out of his car, he “saw a green van

drive by” and a woman in the front passenger seat putting “her

hand up in front of her face.”                                        (Docket Entry # 11-1, ¶ 11).

Plaintiff later learned that the woman was Lee, a Stop & Shop

employee at the store.                                         (Docket Entry # 11-1, ¶¶ 4, 11).   Lee

prepared one of the three affidavits used to support the

application for the criminal complaint against plaintiff.

(Docket Entry # 11-1, ¶ 34) (Docket Entry # 17, pp. 34-36).                                          The

affidavit omitted the fact that Lee did not see plaintiff commit

the crime(s) and that Edwards, another Shop & Stop employee and

witness affiant, told Lee what to write in Lee’s affidavit.7

(Docket Entry # 11-1, ¶¶ 4, 34, 50) (Docket Entry # 17, p. 36).

              None of the responding officers witnessed any crimes

committed by plaintiff.                                        (Docket Entry # 11-1, ¶¶ 8, 15).   When



                                                            
7  Construing the complaint in plaintiff’s favor and contrary to
the Fairhaven defendants’ contention, it does not state that “a
witness positively identified the plaintiff while he was
standing with the police.” (Docket Entry # 11, p. 2). Although
the police report by Mello, an FPD officer, details Lee’s and
Edwards’ identifications of plaintiff, the report is not part of
the Rule 12(b)(6) record. (Docket Entry # 39-1, p. 30).
                                                                      13
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 14 of 101



plaintiff told Bouvier “to go look at the surveillance at

‘427,’” Bouvier responded, “I do not have to.                                           The witnesses are

my probable cause to arrest you.”                                            (Docket Entry # 11-1, ¶ 13).

Quintin and Haaland then arrested plaintiff.8                                           (Docket Entry #

11-1, ¶ 14).                             Plaintiff was “handcuffed, his car was searched

and towed away,” and his “video camera was seized.”                                           (Docket

Entry # 11-1, ¶ 8).

              Plaintiff was taken to the Fairhaven police station, where

he was “treated poorly.”                                          (Docket Entry # 11-1, ¶ 18).   Upon his

arrival at the police station, FPD staff would not tell him why

he was under arrest and ignored his “many medical issues.”

(Docket Entry # 11-1, ¶ 18).                                          Eventually after a “long time,”

the “‘FPD’ addressed [plaintiff’s] medical issues.”                                           (Docket

Entry # 11-1, ¶ 19).                                           Plaintiff did not trust the medical staff

at the police station and wanted to go to Saint Luke’s Hospital

in New Bedford.                                   (Docket Entry # 11-1, ¶ 19).          As a result, a

town ambulance transported plaintiff, while handcuffed to a

police officer, to St. Luke’s Hospital.                                           (Docket Entry # 11-1,

¶¶ 20, 22).                           The driver “mad[e] sure” plaintiff had a “‘ruff

ride’” by traveling over bumps at high speed and rounding

corners at a fast speed causing plaintiff to jerk “back and



                                                            
8  The complaint makes a legal conclusion that plaintiff was
“falsely arrest[ed]” and subject to “an illegal search and
seizure.” (Docket Entry # 11-1, ¶ 8).
                                                                        14
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 15 of 101



forth” while handcuffed to the officer.                                     (Docket Entry # 11-1, ¶

20-22) (Docket Entry # 17, p. 41).                                     The complaint describes the

rough ride by the ambulance driver as “a common practice” with

“arrest[s] of black people” and serves to punish a “black person

more than” the arrest itself.9                                    (Docket Entry # 11-1, ¶ 20).

              At the hospital, the town ambulance crew unstrapped

plaintiff, presumably from a gurney, at which point plaintiff

“yelled in pain” because of a bed strap being too tight and

“pressing in [his] scrotum area.”                                      (Docket Entry # 11-1, ¶ 23).

Plaintiff remained in “painful handcuffs” at the hospital while

treated by hospital staff.                                     (Docket Entry # 11-1, ¶ 24).

              After his discharge from the hospital, plaintiff was held

at the Bristol County House of Correction.                                     (Docket Entry # 11-

1, ¶ 25).                       The jail was “dirty and not cleaned by guards” and

his cell “smelled very bad.”                                    (Docket Entry # 11-1, ¶ 25).

“After a long time,” plaintiff made bail but “did not get all

his money returned” to him when he left the jail.                                     (Docket Entry

# 11-1, ¶ 26).

              In the meantime, Quintin, as the complainant, completed an

application for a criminal complaint on September 3, 2014

                                                            
9  The only other reference to the “race-based treatment”
presumably in violation of section 2000d (Docket Entry # 17, p.
38) is the “racially motivated” criminal complaint signed by
Kobza (Docket Entry # 17, p. 35), a police officer with the FPD,
and the clerk magistrate. (Docket Entry # 39-1, p. 27).

                                                                  15
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 16 of 101



charging plaintiff with:     lewd, wanton and lascivious conduct in

violation of Massachusetts General Laws chapter 272 (“chapter

272”), section 53; disorderly conduct in violation of chapter

272, section 53; and indecent exposure in violation of chapter

272, section 53.    (Docket Entry # 11-1, ¶ 15) (Docket Entry #

39-1, p. 34).   Three witness affidavits from Stop & Shop

employees supported the application, namely, affidavits by Lee,

Edwards, and Bowden, another Stop & Shop employee at the store.

(Docket Entry # 11-1, ¶¶ 4, 29) (Docket Entry # 17, pp. 34, 36).

Drawing reasonable inferences in plaintiff’s favor, Bowden’s

affidavit omitted the fact that Edwards told Bowden what to

write.   (Docket Entry # 11-1, ¶ 44).      Edwards’ affidavit

contained falsehoods or omissions, including the reasonably

inferred omission that she told Lee and Bowden what to write in

their affidavits.    (Docket Entry # 11-1, ¶¶ 29, 34, 44) (Docket

Entry # 17, pp. 36, 42).

     Mello’s police report of the incident in support of the

application included the falsehood that “‘after completing the

affidavits each victim solely stated they were shocked,

mortified, and felt weird about the event that took place.’”

(Docket Entry # 17, p. 36).     Bouvier’s police report in support

of the application “mentioned” the store videotape and stated

that Bouvier wanted to view the videotape the “next day.”

(Docket Entry # 11-1, ¶¶ 17, 53).       After Bouvier saw the

                                   16
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 17 of 101



videotape, he recognized there was “no probable cause” for “what

he did.”10                       (Docket Entry # 11-1, ¶ 54).               The videotape of the

incident, played at plaintiff’s criminal trial, did not show

plaintiff committing a crime.                                    (Docket Entry # 11-1, ¶ 56)

(Docket Entry # 17, p. 35).                                    There is no indication that the

responding officers reviewed the videotape before Quintin filed

the application.                                     (Docket Entry # 11-1, ¶¶ 13, 17) (Docket Entry

# 39-1, p. 34).                                   The complaint further states, “[a]ll of the

defendants knew the video did not show a crime being done on the

video by the plaintiff during the whole two and a half years

this case went on for,” i.e., until the April 11, 2017 not

guilty finding by the trial judge.                                     (Docket Entry # 11-1, ¶ 55)

(Docket Entry # 17, p. 50).11

              Meanwhile, based on the police reports and the three

witness affidavits, the clerk magistrate of the New Bedford



                                                            
10 The complaint does not specify when Bouvier saw the
videotape.
11 The above, conclusory and general allegation of knowledge
that the videotape did not show a crime lacks the support of
other allegations in the complaint. See Manning v. Bos. Med.
Ctr. Corp., 725 F.3d 34, 44 (1st Cir. 2013) (recognizing that
“[e]ven where direct allegations of knowledge are pled in a
conclusory fashion, defendants’ knowledge of unlawful conduct
‘may be inferable from other allegations in the complaint’”).
With the exception of Bouvier who “saw the video” (Docket Entry
# 11-1, ¶ 54), the facts do not reasonably infer that the other
officers, who “did not wait to see the” videotape, actually
reviewed it before the Commonwealth, as opposed to plaintiff’s
attorney, played the videotape at trial. (Docket Entry # 11-1,
¶ 56) (Docket Entry # 17, p. 35).
                                                                  17
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 18 of 101



District Court found probable cause for all three charges and

issued the criminal complaint on September 4, 2014.          (Docket

Entry # 17, p. 36) (Docket Entry # 39-1, pp. 27, 34).          At a

September 4, 2014 arraignment at New Bedford District Court,

“plaintiff yelled at the prosecutor . . . that the charges were

false” whereupon the court ordered plaintiff placed in a holding

cell.    (Docket Entry # 11-1, ¶ 27).     After his release from the

holding cell, the court appointed the first of several pro bono

lawyers for plaintiff.     It was at this time that plaintiff first

learned of the charges against him, the “lying witnesses,” the

witnesses’ affidavits by Lee, Edwards, and Bowden, and the

police reports.    (Docket Entry # 11-1, ¶¶ 29, 34) (Docket Entry

# 17, p. 34).

        After conducting the arraignment, the judge released

plaintiff.    (Docket Entry # 36-1, p. 19).      The terms of the

pretrial release required plaintiff to report each week to a

probation officer and complete a form each visit.         (Docket Entry

# 11-1, ¶ 30) (Docket Entry # 17, p. 42) (Docket Entry # 36-1,

p. 19).    In the course of reporting to the probation officer,

plaintiff had to “risk his life to travel to the court” during a

“real bad snow season.”     (Docket Entry # 11-1, ¶ 32).       The judge

also ordered plaintiff to stay away from the Stop & Shop store.

(Docket Entry # 17, p. 41) (Docket Entry # 36-1, p. 19).          In

February 2016, a different judge of the trial court removed the

                                   18
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 19 of 101



restriction to report to the probation officer.         (Docket Entry #

36-1, p. 19).

     Plaintiff became unhappy with the first court-appointed

lawyer and, after 11 months, the trial court appointed a second

pro bono lawyer.   (Docket Entry # 11-1, ¶¶ 33-34).        The new

lawyer filed a motion to dismiss but did not inform the court

that Lee “committed perjury when she lied on her affidavit to

the ‘FPD’” and failed to “point out Marilyn Edwards told [Lee]

what to say and write down in the affidavit.”        (Docket Entry #

11-1, ¶ 34).    As a result, “[t]hese distorted acts fooled the

Judge.”   (Docket Entry # 11-1, ¶ 34).      After reviewing the

documents submitted in support of the application for the

criminal complaint, the court found “sufficient probable cause

to support the charges” and denied the motion to dismiss.

(Docket Entry # 11-1, ¶ 35) (Docket Entry # 39-1, p. 37).

Instead of entering a “nolle prosequi [of] the matter,” the

complaint alleges that the Commonwealth “intentionally

manipulated the facts of the case to fool the judge.”          (Docket

Entry # 11-1, ¶ 34).

     After the denial of the motion, the trial court appointed

two new lawyers “from the same office” for plaintiff, who “was

very upset” with the ruling.      (Docket Entry # 11-1, ¶ 36).

Although the lawyers “missed things of the case,” they did

dispatch an investigator to interview Edwards.         (Docket Entry #

                                   19
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 20 of 101



11-1, ¶ 36).      As stated in the complaint, the interview revealed

additional “lies” by Edwards.         (Docket Entry # 11-1, ¶ 36).

       Because “these lawyers did not work out for” plaintiff, the

trial court appointed another pro bono lawyer, who proceeded to

file several motions, including “[a] motion to dismiss or to

remand to the clerk magistrate for a show cause hearing and a

motion to suppress the identification procedure.”            (Docket Entry

# 11-1, ¶¶ 36-39).       The judge considering the motion to dismiss

relied on the earlier judge’s findings and denied the motion.

(Docket Entry # 11-1, ¶ 40).         Meanwhile, “the Commonwealth

intentionally stood by and did not help the Judge correct the

court file.”      (Docket Entry # 11-1, ¶ 40).       “Another judge

allowed in part and denied in part the other motion.”             (Docket

Entry # 11-1, ¶ 41).       Notwithstanding the opportunity, the

Commonwealth did not end the prosecution of plaintiff.             (Docket

Entry # 11-1, ¶ 42).

       At a hearing on the motion to suppress, Bowden “admitted .

. . that he did not see any crime done by [plaintiff] and that”

Edwards told “Lee what to say.”         (Docket Entry # 11-1, ¶¶ 43,

44).    Bowden stated, “he thought the whole thing with the

plaintiff was funny and they all were laughing about it.”

(Docket Entry # 11-1, ¶ 44).

       At the bench trial on April 11, 2017, the Commonwealth

called “one ‘FPD’ officer” and Edwards to testify.            (Docket

                                      20
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 21 of 101



Entry # 11-1, ¶ 48) (Docket Entry # 17, p. 50).                                     As stated in

the complaint, “Edwards lied once again” by testifying that

another Stop & Shop employee “could corroborate her version of

events.”                     (Docket Entry # 11-1, ¶ 49).                   On cross-examination,

Edwards admitted that she did not provide this information in

her affidavit or “tell this to the ‘FDP’[,]” her store manager,

the “two investigators that interviewed her[,]” or the

prosecutor.                           (Docket Entry # 11-1, ¶ 50).            The “‘FPD’ officer”

testified that he arrested plaintiff despite not witnessing

plaintiff commit “any crime.”                                     (Docket Entry # 11-1, ¶ 51).   The

Commonwealth played the videotape at the bench trial and, after

deliberating for “two and a half minutes,” the judge found the

plaintiff not guilty on all three charges.                                     (Docket Entry # 11-

1, ¶ 56) (Docket Entry # 17, p. 50).

                                                               DISCUSSION

I.         Statute of Limitations

              The Fairhaven defendants, FFD, Giant Food, SSNE, Store 427,

Stop & Shop,12 the Stop & Shop employees, and the Commonwealth

(“defendants”) move to dismiss all of the claims against them on

the basis of the statute of limitations.                                     (Docket Entry # 11,

II(B)) (Docket Entry # 14, II(B)) (Docket Entry # 21, II(A))


                                                            
12 Stop & Shop’s pending motion to set aside the default is
addressed elsewhere in this opinion and allowed such that its
arguments seeking dismissal based on the statute of limitations
are ripe for review.
                                                                   21
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 22 of 101



(Docket Entry # 31, p. 2) (Docket Entry # 35, p. 11, n.4)

(Docket Entry # 41, II(B)).     Plaintiff maintains he did not know

what defendants “were up to until recent[ly]” when he sent “out

the notice of claim letter and” when he filed the complaint.

(Docket Entry # 37).    He submits that “defendants” fraudulently

concealed the causes of action by “intentionally taking the time

away” to avoid any liability to plaintiff and/or “intentionally

wasted time with the criminal charges in an unprecedented

manner.”   (Docket Entry ## 23, 27, 37).      With respect to the

federal and state malicious prosecution claims, the time began

to run when the criminal prosecution ended on April 11, 2017,

according to plaintiff.     (Docket Entry ## 23, 27).

     In order to allow a motion to dismiss based on a statute of

limitations, “‘the facts establishing the defense’” must be

“‘clear “on the face of the plaintiff’s pleadings.”’”          Trans-

Spec Truck Service, Inc. v. Caterpillar Inc., 524 F.3d 315, 320

(1st Cir. 2008) (internal citations omitted).        A dismissal is

therefore appropriate when “the dates included in the complaint

show that the limitations period has been exceeded and the

complaint fails to ‘sketch a factual predicate’ that would

warrant the application of either a different statute of

limitations period or equitable estoppel.”        Id.

     Turning to the limitations periods for the various claims,

the limitations period for the negligence claim is three years.

                                   22
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 23 of 101



Mass. Gen. Laws ch. 260, § 2A (“section 2A”).        The state law

abuse of process, false arrest, false imprisonment, and

malicious prosecution claims likewise carry three-year

limitations periods.    See Cuddy v. Sweeney, 386 N.E.2d 805, 806

(Mass. App. Ct. 1979) (three-year period under section 2A

“govern[s] malicious prosecution and abuse of process actions”);

Mass. Gen. Laws ch. 260, § 4 (certain torts, including false

imprisonment, subject to three-year limitations period);

Mitchell v. City of Boston, 130 F. Supp. 2d 201, 214 (D. Mass.

2001) (recognizing that state law false arrest claim “is ‘a

species of false imprisonment’”) (internal citations omitted).

The limitations period for the MCRA claim is three years.           Mass.

Gen. Laws ch. 260, § 5B.     Section “1983 claims borrow the forum

state’s statute of limitations,” Conjugal P’ship Acevedo-

Príncipe v. United States, 768 F.3d 51, 56 (1st Cir. 2014),

which in this instance is three years.       See Buntin v. City of

Boston, 813 F.3d 401, 406 (1st Cir. 2015); Nieves v. McSweeney,

241 F.3d 46, 51 (1st Cir. 2001).        The section 2000d claim also

carries a three-year limitations period.        Ford v. Maryland

Attorney Gen., Civil Action No. 17-2525, 2018 WL 5251742, at *5

n. 5 (D.D.C. Oct. 22, 2018) (“[c]laims brought under Title VI

also have a statute of limitations of three years”) (citing

Proctor v. District of Columbia, 74 F. Supp. 3d 436, 457 (D.D.C.

2014)).

                                   23
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 24 of 101



     As to accrual, Massachusetts law instructs that the three-

year limitations period “‘starts to run when an event or events

have occurred that were reasonably likely to put the plaintiff

on notice that someone may have caused [plaintiff’s] injury.’”

Shay v. Walters, 702 F.3d 76, 80 (1st Cir. 2012) (quoting Bowen

v. Eli Lilly & Co., 557 N.E.2d 739, 741 (Mass. 1990)); see

Donovan v. Philip Morris USA, Inc., 914 N.E.2d 891, 903 (Mass.

2009) (“cause of action accrues when ‘an event or events have

occurred that were reasonably likely to put the plaintiff on

notice that someone may have caused her injury’”) (internal

citation omitted).    Under this framework, a plaintiff must

“‘have (1) knowledge or sufficient notice that she was harmed

and (2) knowledge or sufficient notice of what the cause of harm

was.’”    Donovan v. Philip Morris USA, Inc., 914 N.E.2d at 903

(internal citation omitted).      Federal law determines the accrual

date of the federal claims.     Villanueva-Méndez v. Nieves-

Vázquez, 440 F.3d 11, 15 (1st Cir. 2006).        Under federal law, “a

section 1983 claim accrues at the moment the plaintiff knows, or

has reason to know, of the injury that is the basis for the

claim.”   Nieves v. McSweeney, 241 F.3d at 52.       “‘[A] plaintiff

is deemed to know or have reason to know at the time of the act

itself and not at the point that the harmful consequences are

felt.’”   Bettencourt v. Town of Mendon, 334 F. Supp. 3d 468, 483



                                   24
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 25 of 101



(D. Mass. 2018) (quoting Morán Vega v. Cruz Burgos, 537 F.3d 14,

20 (1st Cir. 2008)).

A.         Negligence Claims

              The negligence claims allege a breach of duty on the part

of “the top leadership defendant employers,” namely, Myers,

“Senior Fairhaven Police Officers,” Stop & Shop, and the

Commonwealth,13 for their failure “to properly discipline,

supervise and train” their employees.                                  (Docket Entry # 11-1, ¶

59) (Docket Entry # 17, pp. 38-39).                                  These “top leadership

defendant employers” knew about the damage inflicted by their

employees for the two and a half year time period between

plaintiff’s arrest and acquittal.                                   (Docket Entry # 11-1, ¶ 55).

The gravamen of the complaint is that various defendants

wrongfully arrested and then prosecuted plaintiff for an offense

he did not commit, as shown in the store videotape, and that

Edwards, the Stop & Shop “ring leader,” lied in her affidavit

and told the other two employees what to say in their

affidavits.                           None of the FPD officers saw plaintiff commit any

crime.                 Whereas the complaint does not articulate the contours

of the negligent failure “to properly discipline, supervise and

train,” it presumably pertains to the FPD’s investigatory

“illegal” stop, the arrest notwithstanding a lack of evidence



                                                            
13       See footnote three.
                                                               25
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 26 of 101



including the deficient drive-by identification, and the

continued prosecution even though the videotape showed that

plaintiff did not commit the offense and the witnesses lied in

their affidavits.    (Docket Entry # 11-1).

     Plaintiff acknowledges that he learned about the “lying

witnesses” at the September 4, 2014 arraignment.         (Docket Entry

# 11-1, ¶¶ 27, 29).    He also knew that the responding officers,

including Bouvier, did not review the exonerating videotape

before arresting him.    (Docket Entry # 11-1, ¶ 13).        In

assessing the accrual date of a similar negligence claim against

the City of Boston under Massachusetts law, the First Circuit

determined the accrual date was the disclosure date of the

previously unknown exculpatory witness statements obtained by

the plaintiff after a public records request.        Haley v. City of

Boston, 657 F.3d 39, 44-45 (1st Cir. 2011) (allegations of

City’s negligent investigation, negligent supervision, and

negligent training accrued at time of disclosure of exculpatory

statements by plaintiff’s estranged wife and her sister).           Here,

plaintiff knew about the harm and its cause as arising from the

responding officers’ failure to view the videotape or their

failure to draw attention to its known, exculpatory contents as

well as the lies originating with Edwards at the time of his

arraignment.   Having loudly informed the prosecutor at the

arraignment that the charges were false, plaintiff also knew or

                                   26
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 27 of 101



should have known about the failure of the Commonwealth to

“nolle prosequi the matter” at or around the time of the

arraignment.   (Docket Entry # 11-1, ¶¶ 27, 34).        The negligence

claims against defendants are therefore untimely.

     The Commonwealth’s argument that the negligence claim fails

because plaintiff did not present the claim within two years

after the date the cause of action arose as required under the

MTCA (Docket Entry # 35, pp. 11-12) (quoting Mass. Gen. Laws ch.

258, § 4), provides an alternative basis to dismiss the

negligence claim against the Commonwealth.        The MTCA “provide[s]

‘a comprehensive and uniform regime of tort liability for public

employers.’”   Morrissey v. New England Deaconess Ass’n-Abundant

Life Cmtys., Inc., 940 N.E.2d 391, 399 (Mass. 2010).          The

statute is liberally construed, id. at 401, and waives the

sovereign immunity of the Commonwealth and its municipalities by

allowing suits against a public employer “based on the negligent

or wrongful conduct of public employees who acted within the

scope of their employment.”     Martini v. City of Pittsfield, 2015

WL 1476768, at *9 (D. Mass. March 31, 2015); see Daveiga v.

Boston Public Health Comm’n, 869 N.E.2d 586, 589 (Mass. 2007)

(chapter “258 replaced the common-law scheme by which the

Commonwealth and its municipalities enjoyed immunity from suit

for tortious wrongdoing, subject only to miscellaneous

exceptions”); Roberts v. Town of Bridgewater, 2015 WL 4550783,

                                   27
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 28 of 101



at *3 (D. Mass. July 28, 2015) (“public employers maintain

liability for the negligent acts of public employees committed

within the scope of their employment”); Mass. Gen. Laws ch. 258,

§ 2.    By its terms, the statute requires a plaintiff to

“present[] his claim in writing” to the Commonwealth “within two

years after the date upon which the claim of action arose.”

Mass. Gen. Laws ch. 258, § 4.         Plaintiff’s September 17, 2017

presentment letter to the Commonwealth is more than two years

after the negligence claim arose and therefore bars the claim.

See, e.g.,     Haley v. City of Boston, 657 F.3d at 54-55 (allowing

motion to dismiss negligence claims against the City of Boston

because of untimely presentment and rejecting tolling

presentment to the date state court vacated conviction).

B.   Common Law Abuse of Process Claim

       Liberally reading the complaint, it alleges an abuse of

process claim but fails to denote which defendants engaged in

the abuse.     (Docket Entry # 11-1, ¶¶ 63, 67).        It does state

that Kobza issued the application which lead to the “fatally

flawed” criminal complaint.        (Docket Entry # 17, p. 35).

Plaintiff learned about the charges at the September 4, 2014

arraignment at the same time he learned about the “lying

witnesses” and their false affidavits.          (Docket Entry # 11-1, ¶

29) (Docket Entry # 17, p. 37).



                                      28
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 29 of 101



     An abuse of process claim has “three elements:          ‘[1] that

process was used, [2] for an ulterior or illegitimate purpose,

[3] resulting in damage.’”     477 Harrison Ave., LLC v. Jace

Boston, LLC, 74 N.E.3d 1237, 1244 (Mass. 2017) (internal

citations omitted).    An abuse of process claim is “distinct”

from false arrest and malicious prosecution claims “to the

extent that it can be held to lie regardless of whether there

was probable cause or whether the proceedings terminated in

favor of the charged party.”      Santiago v. Fenton, 891 F.2d 373,

388 (1st Cir. 1989); accord Gutierrez v. Mass. Bay Transp.

Auth., 772 N.E.2d 552, 563 (Mass. 2002).        Thus, “even where

probable cause exists to arrest, an abuse of process claim may

still survive where there is evidence that “‘the officers’

reports intentionally exaggerated the gravity of the situation

so that the prosecutor would be more likely to press charges.’”

Hutchins v. McKay, 285 F. Supp. 3d 420, 429 (D. Mass. 2018)

(quoting Gutierrez v. Mass. Bay Transp. Auth., 772 N.E.2d at

563); accord Yacubian v. United States, 750 F.3d 100, 110 (1st

Cir. 2014) (“[o]ne can ‘use process’ under Massachusetts law by

providing information that causes process to be used

improperly”).   The term process “‘means causing papers to be

issued by a court to bring a party or property within its

jurisdiction.’”   Id. (setting out Massachusetts abuse of process

claim and citing Vittands v. Sudduth, 730 N.E.2d 325, 332 n. 9

                                   29
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 30 of 101



(Mass. App. Ct. 2000)).     The relevant facts pertaining to the

abuse of process claim therefore involve the conduct of the

responding officers and Kobza, along with Edwards, Lee, and

Bowden who prepared the false affidavits.        Their conduct

purportedly led to the “bogus” criminal complaint.         The

Commonwealth then refused to nolle prosequi the matter.

     More to the point, an abuse of process claim “ordinarily

‘accrues at such time as the criminal process is set in motion

against the plaintiff, or when the plaintiff was aware that

“such process was employed for an inappropriate collateral

objective.”’”   Watson v. Mita, Civil Action No. 16-40133-TSH,

2017 WL 4365986, at *4 (D. Mass. Sept. 29, 2017) (applying this

general rule from other jurisdictions and noting that the “First

Circuit has not ruled directly on” accrual of abuse of process

claim) (internal citation omitted).       In Watson, the accrual of

the abuse of process claim involving Watson’s warrantless arrest

occurred “when the criminal proceedings were initiated against

[Watson],” which “at the latest” was “the date of his

arraignment” shortly after the arrest.       Id.   Here too, the

accrual of plaintiff’s abuse of process claim took place no

later than the September 2014 arraignment.         The continued use of

the false affidavits to “fool” the judges during subsequent

proceedings (Docket Entry # 11-1, ¶¶ 34, 40) does not restart

the three-year period because plaintiff already knew about the

                                   30
 
     Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 31 of 101



initiation of the process with the same false affidavits.            More

broadly, plaintiff knew about the harm caused by the Stop & Shop

employees lying under oath, the exonerating video, and the

responding officers’ reliance on these witnesses at the time of

his arraignment.    (Docket Entry # 11-1, ¶¶ 12-15, 17, 27, 29).

He also knew about the prosecutor’s failure to nolle prosequi

the matter at the arraignment when plaintiff loudly informed the

prosecutor that the charges were false and the prosecutor did

not dismiss the charges.       Accordingly, the abuse of process

claim is untimely.

C.   Common Law, Section 1983, and MCRA False Imprisonment Claims

      Based on the allegations in the complaint, the false

imprisonment claims arise out of the arrest without probable

cause that led to plaintiff’s confinement at the Bristol County

House of Correction and the holding cell at New Bedford District

Court.   Bouvier purportedly ordered the false imprisonment

before looking at the exonerating video while Edwards, Lee, and

Bowden provided false affidavits to support the application for

a criminal complaint and its issuance by the magistrate-clerk.

(Docket Entry # 11-1, ¶¶ 12-15, 17, 25-29, 52).

      A false imprisonment claim under Massachusetts law requires

an “‘intentional and unlawful confinement of a person, either

directly or indirectly, of which the person confined is

conscious or is harmed by such confinement.’”         Walker v. Femino,

                                    31
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 32 of 101



311 F. Supp. 3d 441, 455 (D. Mass. 2018) (internal citations

omitted).   A police officer’s liability may arise when, “either

directly or indirectly, he causes the false arrest of a putative

tort claimant.”   Jonielunas v. City of Worcester Police Dep’t,

338 F. Supp. 2d 173, 177 (D. Mass. 2004).        As to Edwards, Lee,

and Bowden, “[a] person may be liable for false imprisonment not

only when the person’s own acts directly impose a restraint upon

the liberty of another but also when that person, by providing

false information, causes such restraint to be imposed.”          Sarvis

v. Boston Safe Deposit and Trust Co., 711 N.E.2d 911, 921 (Mass.

App. Ct. 1999).   False imprisonment covers the time period of

detention without legal process and ends once the plaintiff is

subject to legal process, such as “bound over by a magistrate or

arraigned on charges.”     Wallace v. Kato, 549 U.S. 384, 389

(2007) (addressing section 1983 false imprisonment claim and

explaining common law’s distinctive treatment of malicious

prosecution claim).    Once process issues, the unlawful detention

is remedied through the entirely distinct tort of malicious

prosecution.   Id. at 390; see Harrington v. City of Nashua, 610

F.3d 24, 29 (1st Cir. 2010) (“commencement of a criminal case by

the institution of legal process marks the dividing line between

claims of false imprisonment and claims of malicious

prosecution, making those species of claims legally separate and

distinct”).

                                   32
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 33 of 101



              With respect to the accrual of the state and federal false

imprisonment claims, plaintiff knew about his confinement, the

“lying witnesses,” the lack of justification for the confinement

and its cause by the time of the arraignment and release from

confinement.14                               (Docket Entry # 11-1, ¶¶ 13, 27, 29-30).               He also

knew about the prosecutor’s failure to dismiss the charges at

the arraignment notwithstanding plaintiff’s characterization of

the charges as false.                                          “The limitations period for a [section

1983] Fourth Amendment claim of false imprisonment begins to run

when the false imprisonment ends; that is, when the putative

plaintiff is either released or detained pursuant to legal

process.”                       Harrington v. City of Nashua, 610 F.3d at 28; accord

Holmes v. Meleady, 738 F. Supp. 2d 196, 201-202 (D. Mass. 2010)

(limitations period for the section 1983 false imprisonment

claim “begins when the arrestee is released or detained pursuant

to legal process”) (citing Wallace v. Kato, 549 U.S. at 389);

see Almeida v. Rose, Civil Action No. 12-11476-PBS, 2013 WL

6524652, at *11 (D. Mass. Dec. 9, 2013) (section 1983 “false

imprisonment claim became ripe in September, 2008, when Almeida

claims to have been arraigned”).                                            The fact that a false

imprisonment claim involves false evidence which may eventually



                                                            
14 Although released from confinement, plaintiff remained
subject to weekly reporting to a probation officer. By this
time, the criminal process had commenced.
                                                                       33
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 34 of 101



impugn an anticipated future conviction does not toll the time

period under Heck v. Humphrey, 512 U.S. 477 (1994).                                         See Wallace

v. Kato, 549 U.S. at 392-397.15                                         As reasoned in Wallace, the Heck

decision involved an extant conviction analogized to the tort of

malicious prosecution.                                         Id.   Here, there is no extant conviction

and the claim at issue is false imprisonment as opposed to

malicious prosecution.                                         The three-year time period for the

section 1983 false imprisonment claim therefore began at the

time of plaintiff’s September 4, 2014 arraignment.

              Adhering to the same reasoning, the limitations period for

the common law and MCRA false imprisonment claims likewise began

to run upon plaintiff’s release from confinement.                                         See Miller v.

Home Depot USA, Inc., 2011 WL 2556820, at *1 (Mass. App. Ct.

2011) (MCRA and false imprisonment claims filed after reversal

of criminal conviction on larceny charge “began to accrue” at

the time of the underlying episode that gave rise to the

complaint, i.e., the alleged larceny) (unpublished).                                         At that

time, plaintiff understood the basis for the false confinement




                                                            
15 “[A] court may stay such claims pending the outcome of the
pending criminal case.” Spencer v. Dookhan, Civil Action No.
13-11431-DJC, 2014 WL 6904377, at *4 (D. Mass. Dec. 5, 2014)
(citing Wallace v. Kato, 549 U.S. at 393, and Crooker v. Burns,
544 F. Supp. 2d 59, 64–65 (D. Mass. 2008)).
                                                                       34
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 35 of 101



and its cause.                                 Accordingly, the common law, MCRA, and section

1983 false imprisonment claims are untimely.16

D.         Common Law, MCRA, and Section 1983 False Arrest Claims

              The false arrest claims stem from the arrest based on the

false affidavits by Edwards, Lee, and Bowden, the failure of

Bouvier to view the exonerating videotape, and the application

for the criminal complaint.                                    Here again, plaintiff learned about

the “lying witnesses” and read the police reports at the

September 4, 2014 arraignment.

              A section 1983 false arrest claim under the Fourth

Amendment, “where the arrest is followed by criminal

proceedings, begins to run at the time the claimant becomes

detained pursuant to legal process.”17                                   Wallace v. Kato, 549 U.S.

at 397; see Nieves v. McSweeney, 241 F.3d at 52 (“it is pellucid

that all claims based” on the arrest “accrued at the time that

those events occurred—May 12, 1994—because the appellants had

ample reason to know of the injury then and there”); see

Harrington v. City of Nashua, 610 F.3d at 30 (Wallace, 549 U.S.

at 391, foreclosed the limited opening left in Neives, 241 F.3d


                                                            
16 As explained in footnote 18, any section 1983 false
imprisonment conspiracy claim is also untimely.
17 The circumstances here do not involve a pretrial detainee
subject to pretrial confinement after issuance of legal process
who did not proceed to trial and, instead, had the charges
dismissed after further drug testing showed no controlled
substance and, hence, no basis for the charges. See Manuel v.
City of Joliet, 137 S. Ct. 911 (2017).
                                                                 35
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 36 of 101



at 52 n.4, of possible accrual after time of arrest in “rare and

exotic circumstances” ).18                                     Here again, plaintiff knew all the

facts regarding the false affidavits, Bouvier’s failure to

review the videotape, and the application for the criminal

complaint based on the false allegations no later than the

September 4, 2014 arraignment.                                     (Docket Entry # 11-1, ¶¶ 12-13,

27, 29).                     He also knew about the prosecutor’s decision to

proceed with the prosecution at the time of the arraignment when


                                                            
18 To the extent plaintiff raises a section 1983 false arrest,
false imprisonment, or continuing civil rights conspiracy claim,
such claims are also untimely. See Neives v. McSweeney, 241
F.3d at 51-53; Kennedy v. Town of Billerica, 502 F. Supp. 2d
150, 155-156 (D. Mass. 2007); see also Kadar Corp. v. Milbury,
549 F.2d 230, 234 (1st Cir. 1977) (“‘cause of action for each
invasion of the plaintiff’s interest’” arises at the “‘time of
that invasion and . . . applicable statute of limitations’” runs
“‘from that time,’” a principle that applies to “civil
conspiracies to violate the federal civil rights”) (internal
citations omitted). The facts do not suggest any concealment of
what transpired inasmuch as plaintiff acknowledges he knew about
the false affidavits, read the police reports, and knew about
Bouvier’s failure to review the exonerating videotape by the
time of his arraignment on September 4, 2014. The facts also
fail to suggest a longstanding, pre-existing conspiracy prior to
the arrest within the meaning of Robinson v. Maruffi, 895 F.2d
649, 654-655 (10th Cir. 1990). See Neives v. McSweeney, 241
F.3d at 51-52; Kennedy v. Town of Billerica, 502 F. Supp. 2d
150, 155-156. Simply stated, in light of the factual
circumstances set out in the complaint, “plaintiff cannot
circumvent the accrual rule articulated in Nieves and Hernandez
Jimenez through a conspiracy theory of liability.” Kennedy v.
Town of Billerica, 502 F. Supp. 2d at 156. As cogently
explained in the lower court’s decision in Nieves, which the
First Circuit affirmed, the “limitation period for the
conspiracy’s first object, namely, the use of excessive force
and arrest without probable cause, accrued on the date of the
plaintiffs’ arrest.” Nieves v. McSweeney, 73 F. Supp. 2d 98,
103 (D. Mass. 1999), aff’d, 241 F.3d 46 (1st Cir. 2001).
                                                                   36
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 37 of 101



plaintiff loudly informed the prosecutor that the charges were

false and the prosecutor did not dismiss the charges.19

Plaintiff therefore had all the facts necessary to challenge the

lawfulness of his confinement no later than his arraignment.

See, e.g., Sherlock v. Stancato, Civil Action No. 10-11703-JGD,

2011 WL 1564111, at *4 (D. Mass. April 22, 2011) (plaintiff’s

“[s]ection 1983 false arrest claim based on her February 12,

2007 arrest for public drinking . . . accrued, at the latest,”

when plaintiff “was arraigned in state court”).                      For similar

reasons, the common law and MCRA false arrest claims are

untimely.                       See Mitchell v. City of Boston, 130 F. Supp. 2d 201,

215 (D. Mass. 2001) (construing claim as common law false arrest

claim and, because “plaintiff knew at the time of his arrest all

the facts necessary to challenge its lawfulness, the action is

time-barred”); see generally Nieves v. McSweeney, 2003 WL

22952218, at *2 (Mass. App. Ct. Dec. 15, 2003) (to the extent

“plaintiffs’ [state law] conspiracy claims stem from . . . false

arrest of the plaintiffs on May 12, 1994, . . . they are

correspondingly barred by the statute of limitations”)

(unpublished).




                                                            
19 In any event, plaintiff’s weekly reporting to the probation
officer that fall also placed him on notice that the prosecutor
was not issuing a nolle prosequi of the matter.
                                                               37
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 38 of 101



              Plaintiff’s assertion that defendants “wasted time with the

criminal charges” and that their “fraudulent concealment of

intentionally taking the time away” provides a basis for tolling

(Docket Entry # 27) and other similar assertions (Docket Entry #

37) are misguided.                                        See Abdallah v. Bain Capital LLC, 752 F.3d

114, 121 (1st Cir. 2014).                                        “Equitable tolling does not apply

when a plaintiff has facts essential for the commencement of a

suit.”                 Id.            Rather, the doctrine only applies when “‘the

prospective plaintiff did not have, and could not have had with

due diligence, the information essential to bringing suit.’”

Id. (quoting Protective Life Ins. Co. v. Sullivan, 682 N.E.2d

624, 635 (Mass. 1997).                                         Plaintiff’s reliance on fraudulent

concealment does not reset the accrual date because plaintiff

had all of the facts necessary to bring the causes of action in

early September 2014 and, in fact, he had actual knowledge of

the falsity of the witness affidavits and the lack of a basis

for the charges no later than the date of his arraignment.20                                         See

id. (“fraudulent concealment requires, at least, concealment of

facts necessary to bring a cause of action” and it does not toll

limitations period “‘if the plaintiff has actual knowledge of




                                                            
20 The above reasoning applies to all of the claims except for
the malicious prosecution claims which did not accrue until the
termination of the criminal proceeding on April 11, 2017.
                                                                      38
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 39 of 101



the facts giving rise to his cause of action’”).                                        The false

arrest claims are therefore untimely.

E.         Section 2000d Claim

              “‘Title VI prohibits a recipient of federal funds from

discriminating on the basis of race, color, or national

origin.’”                       Pollard v. Georgetown Sch. Dist., 132 F. Supp. 3d

208, 230 (D. Mass. 2015) (citing Zeno v. Pine Plains Cent. Sch.

Dist., 702 F.3d 655, 664 (2d Cir. 2012)).                                        The premise for the

section 2000d claim consists of the rough ride in the ambulance

and Kobza’s criminal complaint.21                                        Massachusetts’ “three-year

statute of limitations for personal injury claims” applies to

the section 2000d claim.                                       Govan v. Trustees of Bos. Univ., 66 F.

Supp. 2d 74, 80 (D. Mass. 1999) (collecting cases).                                        Inasmuch as

the operative events relative to this claim all took place more

than three years before plaintiff filed the complaint and do not

involve any fraudulent concealment or other basis for tolling,

the section 2000d claim is untimely.

F.         Malicious Prosecution Claims

              As explained in the procedural background, the complaint

pleads common law, section 1983 malicious prosecution, section

1983 malicious prosecution conspiracy,22 and MCRA malicious



                                                            
21 See footnote nine and related text.
22 Unless otherwise noted, the section 1983 malicious
prosecution and section 1983 malicious prosecution conspiracy
                                                                    39
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 40 of 101



prosecution claims.                                            The basis for the claims is the September

4, 2014 finding by the clerk magistrate of probable cause.                                             The

police reports and the three witness affidavits by Edwards, Lee,

and Bowden supported the application and the process issued by

the clerk magistrate.                                           Quintin signed the application and Kobza

signed the criminal complaint.                                           (Docket Entry # 39-1, pp. 27,

34).             Mello included a false statement in his police report that

the witnesses stated “‘they were shocked, [and] mortified’” by

the incident.                               (Docket Entry # 17, p. 36).              During the

arraignment, plaintiff also shouted at the prosecutor that the

charges were false.                                            In addition, Bouvier mentioned in his

police report that he wanted to see the videotape the next day

and, after he saw it, he “disappeared from the case.”                                             (Docket

Entry # 11-1, ¶¶ 13, 53-54).                                           Kobza, Quintin, Mello, and

Haaland, however, did not view the videotape and the complaint

does not set out sufficient facts to support their asserted

knowledge that it did not show a crime.23

              Plaintiff argues that the “state and federal malicious

prosecution” claims accrue “after the criminal matter is finally

over.”                 (Docket Entry # 27, p. 8).                             If true, the April 11, 2017

termination of the criminal proceeding with the not guilty



                                                            
are collectively referred to as “the section 1983 malicious
prosecution claims.”
23 See footnote 11 and related text.
                                                                         40
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 41 of 101



finding (Docket Entry # 17, p. 50) renders the malicious

prosecution claims timely filed less than three years later.

     Contrary to defendants’ argument, plaintiff is correct.             A

common law malicious prosecution claim accrues when the

underlying action terminates.      See Billings v. Commerce Ins.

Co., 936 N.E.2d 408, 413 (Mass. 2010) (“termination of the

underlying action is the event that ripens a malicious

prosecution claim and starts the clock on the statute of

limitations”); Britton v. Thompson, No. 986204B, 1999 WL

1318995, at *3 (Mass. Super. March 30, 1999) (common law

“malicious prosecution claim accrued as of the date of the

favorable termination on the prior criminal larceny

proceedings”) (unpublished).      Similarly, a section 1983

malicious prosecution conspiracy claim “does not accrue until

the termination of the criminal proceedings.”        Nieves v.

McSweeney, 241 F.3d at 53.     A section 1983 malicious prosecution

claim adheres to the same rule.      See Holmes v. Meleady, 738 F.

Supp. 2d 196, 202 (D. Mass. 2010) (“federal constitutional claim

of malicious prosecution” under section 1983 “complains about

the wrongful institution of legal process and, accordingly,

accrues upon termination of the criminal proceedings against the

would-be plaintiff”).    The coextensive MCRA malicious

prosecution claim is therefore also timely.        See generally

Batchelder v. Allied Stores Corp., 473 N.E.2d 1128, 1131 (Mass.

                                   41
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 42 of 101



1985) (“[l]egislature intended to provide a remedy under G.L.

823 c. 12, § 11I, coextensive with 42 U.S.C. § 1983, except that

the Federal statute requires State action whereas its State

counterpart does not”).24

              In light of the timeliness of the malicious prosecution

claims, this court turns to the other arguments made by the

various defendants in seeking to dismiss the remaining malicious

prosecution claims.

II.           Fairhaven Defendants and FFD

A.         Town of Fairhaven

              The Fairhaven defendants maintain that the Town of

Fairhaven is not a “person” subject to liability under the MCRA.

They also submit that the absence of any policy or custom that

caused the constitutional deprivation warrants dismissal of the

section 1983 malicious prosecution and conspiracy claims.

Plaintiff does not present a cogent argument to the contrary.

              The Fairhaven defendants are correct that the Town of

Fairhaven is not a “person” within the meaning of the MCRA.                      See

Mass. Gen. Laws ch. 12, § 11H, 11I (providing civil cause of



                                                            
24 This case does not involve a conviction and subsequent
exonerating evidence in the form of DNA evidence such that a
plaintiff knew or should have known about a conspiracy to
falsely convict him no later than the time of the criminal
conviction and incarceration. See Mitchell v. City of Boston,
130 F. Supp. 2d 201, 214 (D. Mass. 2001); Messere v. Murphy, 585
N.E.2d 350, 351 (Mass. App. Ct. 1992).
                                                               42
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 43 of 101



action against “any person or persons”); Howcroft v. City of

Peabody, 747 N.E.2d 729, 744 (Mass. App. Ct. 2001)

(“municipality is not a ‘person’ covered by” the MCRA); accord

Kelley v. LaForce, 288 F.3d 1, 11 n.9 (1st Cir. 2002)

(“municipality cannot be sued under the MCRA” and citing

Howcroft, 747 N.E.2d at 744); see also Pimentel v. City of

Methuen, 323 F. Supp. 3d 255, 272 (D. Mass. 2018) (although “SJC

has not yet decided whether municipalities may be liable under

the MCRA,” the Massachusetts “Appeals Court has held that ‘a

municipality is not a ‘person’ covered by the [MCRA]’”) (quoting

Howcraft, 747 N.E.2d at 744).      The MCRA malicious prosecution

claims against the Town of Fairhaven are therefore subject to

dismissal.

     With respect to the existence of a policy or custom, a

local governing body such as the Town of Fairhaven is not liable

under section 1983 unless the “‘execution of [the town’s] policy

or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy,

inflicts the injury . . ..’”      Massó-Torrellas v. Municipality of

Toa Alta, 845 F.3d 461, 468–69 (1st Cir. 2017) (quoting Monell

v. Dep’t of Social Services, 436 U.S. 658, 694 (1978)).          The

complaint refers in general to a failure “to properly

discipline, supervise and train the lower rank police officers”

(Docket Entry # 17, p. 38) and that the Town of Fairhaven is

                                   43
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 44 of 101



“responsible” for the misconduct.       Here, as in Massó-Torrellas,

there is “no further development of this bare assertion in the

Complaint regarding any specific Municipality actions undertaken

pursuant to its customs and policies.”       Id. at 469 (affirming

dismissal given absence of plausible constitutional claim

against municipality).

     It is equally true that simply showing that an individual

police officer received inadequate training is not sufficient to

attach liability against the municipality.        Nault v. Bazarewsky,

Civil Action No. 16-11555-FDS, 2018 WL 1053315, at *9 (D. Mass.

Feb. 26, 2018).   Rather, “‘the training program as a whole must

be found faulty.’”    Id. (quoting Calvi v. Knox Cty., 470 F.3d

422, 429 (1st Cir. 2006).     Here again, the complaint is devoid

of any facts that show that even a single officer received

inadequate training.    Notably, the complaint lacks facts or

reasonable inferences therefrom indicating that the September

2014 arrest and charges lodged against plaintiff based on the

false affidavits is anything more than an isolated incident.

See id. (noting that, “at most the evidence suggests that [the

police officer] fabricated the claim of assault and battery with

a car door” but, as stated by the First Circuit, “an isolated

instance of police misconduct is insufficient to warrant section

1983 liability against the municipality”).        Accordingly, the



                                   44
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 45 of 101



section 1983 malicious prosecution claims against the Town of

Fairhaven are also subject to dismissal.

     With respect to the common law malicious prosecution claim,

the Fairhaven defendants argue that the Massachusetts Tort

Claims Act (“MTCA”), Massachusetts General Laws chapter 258,

section 10(c) (“section 10(c)”), excludes intentional torts thus

preserving the state’s sovereign immunity and rendering the Town

of Fairhaven immune from common law liability for malicious

prosecution.   (Docket Entry # 11).      The MTCA provides a limited

waiver of sovereign immunity for certain torts against a “public

employer.”    Mass. Gen. Laws ch. 258, § 2.      A “public employer”

includes “any county, city, town,” and “any department” thereby

encompassing the town and the FPD as a public employers.          Mass.

Gen. Laws ch. 258, § 1; Damon v. Hukowicz, 964 F. Supp. 2d 120,

136 (D. Mass. 2013) (“Hadley Police Department falls within the

definition of a ‘public employer’”).       “The MTCA does not apply

to intentional torts, and therefore there is no waiver of

sovereign immunity as to those claims.”       Almeida v. Rose, Civil

Action No. 12-11476-PBS, 2013 WL 6524652, at *8 (D. Mass. Dec.

9, 2013); accord Barrows v. Wareham Fire Dist., 976 N.E.2d 830,

835 (Mass. App. Ct. 2012) (MTCA “expressly exempts intentional

torts from its provisions, and therefore a public employer

cannot be sued for the intentionally tortious conduct of its

employee”).    The exception from the waiver under section 10(c)

                                   45
 
      Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 46 of 101



expressly includes a malicious prosecution claim as an

intentional tort.      Mass. Gen. Laws ch. 258, § 10(c).        The common

law malicious prosecution against the Town of Fairhaven

therefore fails to withstand dismissal.

B.    FPD, FFD and Individual Officers in their Official Capacity

        The Fairhaven defendants and the FFD seek to dismiss all of

the claims against the FPD and the FFD because they have no

legal existence separate and apart from the Town of Fairhaven

and the claims against them are duplicative of the claims

against the town.      (Docket Entry ## 11, 21).      The Fairhaven

defendants also contend that the MTCA does not waive sovereign

immunity of the individual officers in their official capacities

for intentional torts, such as malicious prosecution.            (Docket

Entry # 11, pp. 9, 15-19).       The FFD similarly asserts that the

MTCA does not waive its immunity for the common law intentional

tort claims, including the malicious prosecution claim, and that

the FFD is not a “person” within the meaning of the MCRA or

subject to suit under section 1983.         (Docket Entry # 21, pp. 6-

9).   Plaintiff does not assert a viable argument to the

contrary.

        First, it is well established that a police department and,

by extension, a fire department of a town is not a separate

entity from the town and is not subject to suit under section

1983.    See Merisier v. Ellender, 197 F. Supp. 3d 310, 320 (D.

                                     46
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 47 of 101



Mass. 2016) (dismissing claim against town police department

because it “is not a separate entity from the Town”); Henschel

v. Worcester Police Dep’t, 445 F.2d 624 (1st Cir. 1971)

(“Henschel”) (a police department is not “a suable entity” in a

section 1983 suit).                                            The section 1983 malicious prosecution and

conspiracy claims against the FPD and the FFD are subject to

dismissal on this basis.

              Second, because neither the Commonwealth nor its political

subdivisions is a “person” within the meaning of the MCRA, a

municipality is not subject to suit under the MCRA.                                           Howcroft v.

City of Peabody, 747 N.E.2d 729, 744-45 (Mass. App. Ct. 2001).

Although Howcroft did not involve a municipal department, courts

logically extend the reasoning of the decision to encompass

subdivisions of the Commonwealth as not subject to suit under

the MCRA.25                         See Canales v. Gatzunis, 979 F. Supp. 2d 164, 175 n.

52 (D. Mass. 2013) (dismissing MCRA claim against sheriff’s

department and citing Howcroft, 747 N.E.2d at 744-45); Damon v.

Hukowicz, 964 F. Supp. 2d 120, 150 (D. Mass. 2013) (allowing

summary judgment on MCRA claim against police department and

citing Howcroft, 747 N.E.2d at 744-45); Morrissey v. Town of

Agawam, 883 F. Supp. 2d 300, 316-17 (D. Mass. 2012) (allowing



                                                            
25 By asserting that the FPD is not a separate entity from the
town, the Fairhaven defendants’ argument encompasses the above
principle.
                                                                         47
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 48 of 101



summary judgment on MCRA claim against police department and

citing Howcroft, 747 N.E.2d at 744); Meagher v. Andover Sch.

Comm., 94 F. Supp. 3d 21, 45 (D. Mass. 2015) (dismissing MCRA

claim against school department and citing case citing Howcroft,

747 N.E.2d at 744).    Adhering to this precedent, the MCRA claims

against the FPD and the FFD are subject to dismissal.

     Third, as previously explained, the MTCA exempts

intentional torts from the statute’s waiver of sovereign

immunity for claims against public employers.        Mass. Gen. Laws

ch. 258, §§ 2, 10(c).    Simply stated, the statute “expressly

exempts intentional torts from its provisions, and therefore a

public employer cannot be sued for the intentionally tortious

conduct of its employee.”     Barrows v. Wareham Fire Dist., 976

N.E.2d 830, 835 (Mass. 2012) (citing section 10(c)).          A town’s

“fire district and the board of water commissioners” are

therefore exempt from the intentional tort listed in section

10(c).   Id. at 833, 836-38 (finding “town,” defined as the

“Wareham fire district and the board of water commissioners of

Wareham,” exempt from defamation, one of the enumerated torts in

section 10(c)); see Mass. Gen. Laws ch. 258, § 1 (defining

“public employer” to include a department of the town).          The FFD

is therefore exempt from liability for the common law malicious




                                   48
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 49 of 101



prosecution claim, an intentional tort expressly listed in

section 10(c).26                                   See id.

              Fourth, a suit against a state official acting “in his or

her official capacity is the same as a suit ‘against the entity

of which the officer is an agent.’”                                       Tyler v. Massachusetts, 981

F. Supp. 2d 92, 95 (D. Mass. 2013) (quoting Monell v. New York

City Dep’t of Social Servs., 436 U.S. at 690 n.55) (internal

brackets omitted).                                        State officials, such as the individual FPD

officers, acting in “their official capacities are not ‘persons’

[within] the meaning of section 1983, and therefore are not

subject to suit in the federal courts without a State’s

consent.”                       Id. (citing Will v. Michigan Dep’t of State Police,

491 U.S. 58, 65–67 (1989)).                                       An MCRA claim against an individual

municipal employee in his official capacity is also deficient

because “‘“a municipality cannot be sued under the MCRA”’” and

an MCRA claim against, for example, a Mayor in his official

capacity is a claim against the municipality.                                       Fletcher v.



                                                            
26 The Fairhaven defendants do not make this argument as a means
to dismiss the common law malicious prosecution claim against
the FPD. A “public employer” includes “any county, city, town,”
and “any department.” Mass. Gen. Laws ch. 258, § 1; Damon v.
Hukowicz, 964 F. Supp. 2d 120, 136 (D. Mass. 2013) (“Hadley
Police Department falls within the definition of a ‘public
employer’”). Although the Fairhaven defendants waived the
argument that the MTCA bars the common law malicious prosecution
claim against the FPD under section 10(c) for purposes of this
motion, the waiver does not extend to future filings, including
a motion for judgment on the pleadings.
                                                                     49
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 50 of 101



Szostkiewicz, 190 F. Supp. 2d 217, 230 (D. Mass. 2002) (internal

citations omitted); see also Howcroft v. City of Peabody, 747

N.E.2d at 744-45 (affirming summary judgment on MCRA claim in

favor of individual defendants in their official capacities

because neither Commonwealth nor its subdivisions is a “person”

as defined in the MCRA and, to avoid sovereign immunity,

“‘plaintiff must sue the State official in his individual and

not his official capacity’”) (internal citation omitted).           As to

the common law malicious prosecution claim, Howcraft also

affirmed the dismissal of an intentional tort claim against the

City of Peabody as excluded from the waiver under section 10(c)

of the MTCA and, by the same reasoning, dismissed “Howcraft’s

like claims for damages against the other defendants,” i.e., the

individual police officers, “in their official capacities.”

Howcroft v. City of Peabody, 747 N.E.2d at 747 (dismissing

intentional infliction of emotional distress claim against city

under MTCA, section 10(c), and finding that “like claims for

damages against the other defendants in their official

capacities were properly dismissed”).       All of the malicious

prosecution claims against the Fairhaven police officers

(Espindola, Myers, Bouvier, Quintin, Kobza, Haaland, Best, and

Mello) in their official capacities are therefore subject to

dismissal.



                                   50
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 51 of 101



              Finally, the only argument the Fairhaven defendants make to

dismiss the common law malicious prosecution claim against the

FPD is that the claim is duplicative and, in addition, barred as

another way of pleading an action against the municipality.27

(Docket Entry # 11, p. 9).                                         In presenting the argument, they

overstate the reach of the language in Murphy v. Town of Natick

which reads, “Under both Massachusetts and federal law, a suit

against a municipal police department or its chief (in his or

her official capacity) is deemed to be a suit against the

municipality itself.”                                          Murphy v. Town of Natick, 516 F. Supp. 2d

153, 158-59 (D. Mass. 2007).                                         Murphy involved only “violations

of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §

201 et seq.”                             Id. at 156.              The three cases cited to support the

foregoing language and the accompanying parentheticals28 set out

the well-established principles that a section 1983 suit against

                                                            
27       See footnote 26.
28       The complete citations are as follows:
              Henschel v. Worcester Police Dep’t, 445 F.2d 624 (1st Cir.
              1971) (“Henschel”) (an action against a police department
              is “the same” as suing the municipality); Monell v. Dep’t
              of Soc. Servs. of the City of New York, 436 U.S. 658, 690
              n.55 (1978) (“Monell”) (an action against a public officer
              in his or her official capacity is “only another way of
              pleading an action against an entity of which an officer is
              an agent”); Brandon v. Holt, 469 U.S. 464, 471–472 (1985)
              (“Brandon”) (a judgment against a public officer in his
              official capacity imposes liability on the municipal
              employer).
Murphy v. Town of Natick, 516 F. Supp. 2d at 158-59. 
                                                                       51
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 52 of 101



a municipal employee acting in his official capacity is a suit

“against an entity of which an officer is an agent,” Monell, 436

U.S. at 690 n. 55; accord Brandon, 469 U.S. at 471–472 (“a

judgment against a public servant ‘in his official capacity’

imposes liability on the entity that he represents”), and that a

police department is not “a suable entity” in a section 1983

suit.               Henschel, 445 F.2d at 624.                              Accordingly, Murphy does not

provide a basis to dismiss a common law claim against a

municipal department.                                          Absent additional authority, the argument

does not provide a means to dismiss the common law malicious

prosecution claim against the FPD.29

              In sum, the section 1983 and MCRA malicious prosecution

claims against the FPD, the FFD, and the individual police

officers in their official capacities are subject to dismissal.

The common law malicious prosecution claims against the FFD and

the individual officers in their official capacities are also

subject to dismissal.

C.         Espindola, Myers, and Best

              The Fairhaven defendants next seek to avoid liability as to

Espindola, Myers, Best, Mello, and Kobza because the complaint


                                                            
29 This court is not inviting the FPD to submit additional
authority as a means to revisit or move for reconsideration on
the issue adjudicated in this decision. Rather, the FPD may
revisit the issue in any further motion, such as a motion for
judgment on the pleadings. The law set out above shall not
constitute the law of this case vis-à-vis this issue.
                                                                       52
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 53 of 101



does not assert any direct allegations against them.             (Docket

Entry # 11).      With respect to Mello and Kobza, the facts in the

complaint do not support the argument.          Mello’s police report

included the falsehood that each of the three witnesses stated

“they were shocked, mortified and felt weird about the event

that took place.”       (Docket Entry # 17, p. 36).       Quintin, as the

complainant, signed the application for the criminal complaint.

(Docket Entry # 39-1, p. 34).         Kobza signed the criminal

complaint.     (Docket Entry # 39-1, p. 27) (Docket Entry # 17, p.

35).    Their personal involvement therefore eliminates the basis

for the argument that the complaint is conclusory as to Mello

and Kobza.

       As to the Espindola, Myers, and Best, however, the

complaint simply identifies their positions and/or liability for

a breach of duty.       According to the complaint, Espindola,

“Chairman for the ‘Town’” of Fairhaven, and Myers, the town’s

police chief, were “responsible” for the incident.            (Docket

Entry # 11-1, ¶ 3) (Docket Entry # 17, p. 39).            In opposing

dismissal, plaintiff adds that Espindola, as chairman of the

board of selectmen, “wears many ‘hats’” and, when served with

the MTCA presentment letter, “ignored the letter.”            (Docket

Entry # 27, p. 3).       As to Best, the complaint simply identifies

her position as a police dispatcher at the FPD who, drawing



                                      53
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 54 of 101



reasonable inferences, was the dispatcher for the incident.

(Docket Entry # 11-1, ¶ 3).

     “In response to a motion to dismiss,” a court “must

determine whether, as to each defendant, a plaintiff’s pleadings

are sufficient to state a claim on which relief can be granted.”

Sanchez v. Pereira-Castillo, 590 F.3d 31, 48 (1st Cir. 2009)

(stating that “Plaintiff has alleged facts which, if proved,

would amount to a violation of his Fourth Amendment rights” but

requiring greater specificity as to each defendant) (emphasis in

original).   “In order to survive a motion to dismiss under Rule

12(b)(6), a plaintiff must ‘plead [] factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’”       Id. (quoting Ashcroft v.

Iqbal, 556 U.S. at 678).     “In other words, a plaintiff must

offer ‘more than an unadorned, the-defendant-unlawfully-harmed-

me accusation,’ in order to claim ‘a plausible entitlement to

relief.’”    Id. (quoting Ashcroft v. Iqbal, 556 U.S. at 678, and

Rodriguez–Ortiz v. Margo Caribe, Inc., 490 F.3d 92, 95–96 (1st

Cir. 2007)).

     Viewing the entire complaint as a whole, it is unclear

what, if any role, Espindola, Myers, and Best played in the

incident, let alone facts that show their liability for the

misconduct regarding the malicious prosecution.         The allegation

that Espindola and Myers are responsible for the actions taken

                                   54
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 55 of 101



against plaintiff is nothing more than an unadorned allegation

that they unlawfully harmed him.                                             Overall, the complaint lacks

sufficient detail to give Espindola, Myers, and Best fair notice

of grounds upon which the claims against them rest.                                            See

generally Colón-Fontanez v. Municipality of San Juan, 660 F.3d

17, 46 (1st Cir. 2011) (discussing Fed. R. Civ. P. 8(a)).                                            The

malicious prosecution claims against Espindola, Myers, and Best

are therefore dismissed in light of the conclusory allegations

posed against them in the complaint.

D.         Kobza, Mello, Bouvier, Quintin, and Haaland

              As a final argument, the Fairhaven defendants maintain that

Kobza, Mello, Bouvier, Quintin, and Haaland are entitled to

qualified immunity as to the MCRA and section 1983 claims.30

(Docket Entry # 11).                                           It is only necessary to address qualified

immunity in relation to the MCRA and section 1983 malicious

prosecution claims inasmuch as the other claims are subject to

dismissal for reasons previously stated.                                            The Fairhaven

defendants contend that the presence of probable cause was at

least arguable and they otherwise acted in an objectively

reasonable manner.                                        (Docket Entry # 11).      Plaintiff’s failure to

address the qualified immunity of these defendants waives any


                                                            
30 Although the Fairhaven defendants also seek qualified
immunity as to Espindola, Myers, and Best, the claims against
these defendants are already subject to dismissal for other
reasons.
                                                                        55
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 56 of 101



argument that they are not entitled to immunity.         See Curet-

Velázquez v. ACEMLA de Puerto Rico, Inc., 656 F.3d 47, 54 (1st

Cir. 2011); Coons v. Industrial Knife Co., Inc., 620 F.3d 38, 44

(1st Cir. 2010).

     Qualified immunity ordinarily entails a two-step inquiry.

McKenney v. Mangino, 873 F.3d 75, 81 (1st Cir. 2017) (citing

Alfano v. Lynch, 847 F.3d 71, 75 (1st Cir. 2017)), cert. denied,

138 S. Ct. 1311 (2018).

     First, the court must determine whether the plaintiff’s
     version of the facts makes out a violation of a protected
     right. Second, the court must determine whether the right
     at issue was clearly established at the time of defendant’s
     alleged misconduct. This second step is itself divisible
     into two components. To begin, the plaintiff must point to
     controlling authority or a consensus of cases of persuasive
     authority that broadcasts a clear signal to a reasonable
     official that certain conduct falls short of the
     constitutional norm. Then, the court must evaluate whether
     an objectively reasonable official in the defendant’s
     position would have known that his conduct violated that
     rule of law. These inquiries are carried out with the
     understanding that qualified immunity is meant to shield
     all but the plainly incompetent or those who knowingly
     violate the law.

McKenney v. Mangino, 873 F.3d at 81 (internal citations and

quotation marks omitted).     In presenting the argument, the

Fairhaven defendants assume “a viable civil rights claim” and

rely on the second prong.     (Docket Entry # 11, p. 17).

Accordingly, this court assumes the presence of a plausible

Fourth Amendment violation and examines the clearly established

constitutional rights and whether a reasonable officer would


                                   56
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 57 of 101



have known that his conduct violated those rights.         See

generally Wilber v. Curtis, 872 F.3d 15, 21 (1st Cir. 2017)

(assessment of qualified immunity “determine[s] not only whether

the official violated a federal statutory or constitutional

right, but also ‘whether the right was “clearly established” at

the time of’ the challenged governmental conduct”) (internal

citations omitted).    “The ‘dispositive inquiry in determining

whether a right is clearly established is whether it would be

clear to a reasonable officer that his conduct was unlawful in

the situation he confronted.’”      Hernandez v. Mesa, 137 S. Ct.

2003, 2007 (2017) (internal citation omitted).

     In general, the clearly established right “must be

‘particularized’ to the facts of the case.”        Id. at 82 (quoting

White v. Pauly, 137 S.Ct. 548, 552 (2017) (internal citation

omitted)).   Although an existing case “‘“directly on point”’” is

not required “for a right to be clearly established, ‘“existing

precedent must have placed the statutory or constitutional

question beyond debate.”’”     White v. Pauly, 137 S.Ct. at 551

(internal citation omitted).      “What counts is whether precedents

existing at the time of the incident ‘establish the applicable

legal rule with sufficient clarity and specificity to put the

official on notice that his contemplated course of conduct will

violate that rule.’”    McKenney v. Mangino, 873 F.3d at 83

(quoting Alfano v. Lynch, 847 F.3d 71, 76 (1st Cir. 2017)).

                                   57
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 58 of 101



Stated otherwise, “[t]he test is whether existing case law has

‘placed the statutory or constitutional question beyond

debate.’”   Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741

(2011)).    “‘The same qualified immunity standard that applies

under § 1983 has also been held to apply to claims under the

MCRA.’”    Wilber v. Curtis, 872 F.3d at 23 (quoting Kelley v.

LaForce, 288 F.3d 1, 10 (1st Cir. 2002), in parenthetical).

     Before articulating the clearly established rights as of

early September 2014, it is helpful to explain a 1983 malicious

prosecution claim as it pertains to the probable cause inquiry

with respect to a warrantless arrest.       Malicious prosecution

“remedies detention accompanied, not by absence of legal

process, but by wrongful institution of legal process.”             Wallace

v. Kato, 549 U.S. at 390.     In the context of a warrantless

arrest, process typically takes the form of a post-arrest

charging document and an arraignment on the charges.          See

Harrington v. City of Nashua, 610 F.3d at 30 (in “typical

situation, the requisite legal process ‘comes either in the form

of an arrest warrant (in which case the arrest would constitute

the seizure) or a subsequent charging document (in which case

the sum of post-arraignment deprivations would comprise the

seizure)’”) (quoting Neives, 241 F.3d at 54); accord Hernandez-

Cuevas v. Taylor, 723 F.3d at 100 n.9 (with warrantless arrest,

person “is detained without process until, ‘for example, he is

                                   58
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 59 of 101



bound over by a magistrate or arraigned on charges’”) (quoting

Wallace v. Kato, 549 U.S. at 389).                                        “The proper inquiry is

whether there was probable cause to institute criminal charges

against [the plaintiff] Meehan.”                                         Meehan v. Town of Plymouth,

167 F.3d 85, 90 (1st Cir. 1999).                                         In this circuit, which adheres

to “a purely constitutional rather than a blended

constitutional/common law approach,” the Fourth Amendment is the

applicable constitutional right underpinning a section 1983

malicious prosecution claim.31                                      Hernandez-Cuevas v. Taylor, 723

F.3d at 101.

              A Fourth Amendment section 1983 malicious prosecution claim

succeeds if the plaintiff “can establish that:                                        ‘the defendant

(1) caused (2) a seizure of the plaintiff pursuant to legal

process unsupported by probable cause, and (3) criminal

proceedings terminated in plaintiff’s favor.’”                                        Id. at 101

(quoting Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012))

(emphasis added).                                       A section 1983 malicious conspiracy claim

requires the plaintiff to show inter alia “a constitutional

deprivation” or “actual abridgment of some federally-secured

right.”                   Nieves v. McSweeney, 241 F.3d at 53 (fact that

plaintiff styles claim as “conspiracy to prosecute her

maliciously does not diminish her need to show a constitutional


                                                            
31 The complaint appropriately cites the Fourth Amendment.
(Docket Entry # 17, pp. 37-38).
                                                                    59
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 60 of 101



deprivation”); accord Torres-Rosado v. Rotger-Sabat, 335 F.3d 1,

14 (1st Cir. 2003); Grant v. John Hancock Mut. Life Ins. Co.,

183 F. Supp. 2d 344, 359 (D. Mass. 2002) (“it appears that Grant

is contending that there was a [section 1983] conspiracy to

deprive [the plaintiff] of his Fourth and Fourteenth Amendment

rights in connection with his criminal prosecutions” which,

assuming that Grant can establish a claim of malicious

prosecution, “does not rise to the level of a constitutional

violation”).   In the context of a warrantless arrest, the Fourth

Amendment section 1983 malicious prosecution and conspiracy

claims therefore each necessitate a showing of a Fourth

Amendment deprivation, namely, “the absence of probable cause to

initiate” the criminal proceedings.       Meehan v. Town of Plymouth,

167 F.3d at 89.

     Turning to the existence of clearly established rights, as

of September 2014, it was clearly established in this circuit

that the Fourth Amendment constitutes the applicable

constitutional right covering pretrial seizures without probable

cause, Hernandez-Cuevas v. Taylor, 723 F.3d at 101, and that “a

deprivation of Fourth Amendment rights requires a showing of the

absence of probable cause to initiate proceedings.”          Meehan v.

Town of Plymouth, 167 F.3d at 89; see Echavarria v. Roach, Civil

Action No. 16-11118-ADB, 2017 WL 3928270, at *8 (D. Mass. Sept.

7, 2017) (“Fourth Amendment right to be free from malicious

                                   60
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 61 of 101



prosecution was not clearly established until 2013”); see

generally Humbert v. Mayor and City Council of Baltimore City,

866 F.3d 546, 561–62 (4th Cir. 2017) (“Fourth Amendment right to

be seized only on probable cause was clearly established” and

“law made clear that . . . initiating legal process against a

person without probable cause amounts to a seizure in violation

of the Fourth Amendment”), as amended (Aug. 22, 2017), cert.

denied sub nom. Mayor and City Council of City of Baltimore v.

Humbert, 138 S. Ct. 2602 (2018).        As indicated, the relevant

probable cause is probable cause to initiate the legal process.

See Wallace v. Kato, 549 U.S. at 390; Meehan v. Town of

Plymouth, 167 F.3d at 91.     “Probable cause requires a reasonable

belief as opposed to an ironclad one that the individual

committed an offense.”     Cardoso v. City of Brockton, Civil

Action No. 12-10892-DJC, 2014 WL 6698618, at *13 (D. Mass. Aug.

11, 2014) (citing Acosta v. Ames Dep’t Stores, Inc., 386 F.3d 5,

11 (1st Cir. 2004)).    “The exact degree of certainty required to

establish probable cause is difficult to quantify; it falls

somewhere between bare suspicion and what would be needed to

justify conviction.”    Burke v. Town of Walpole, 405 F.3d 66, 80

(1st Cir. 2005); accord Cardoso v. City of Brockton, 2014 WL

6698618, at *13.

     Clearly established Fourth Amendment rights also prohibited

law enforcement officers “‘from deliberately fabricating

                                   61
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 62 of 101



evidence and framing individuals for crimes they did not

commit.’”   Hernandez-Cuevas v. Taylor, 723 F.3d at 100

(describing this concept as “fundamental,” quoting Limone v.

Condon, 372 F.3d 39, 44-45 (1st Cir. 2004), and identifying the

source as “Fourth Amendment’s guarantee of freedom from seizure

but upon probable cause”).     Likewise, it was a clearly

established Fourth Amendment violation if a police officer

submitted evidence, i.e., the witness affidavits or false

information in a police report, “that was not ‘believed or

appropriately accepted by the [officer] as true’” to the clerk

magistrate and the information was necessary to the clerk

magistrate’s probable cause decision to initiate legal process.

Hernandez-Cuevas v. Taylor, 723 F.3d at 101-02; see Evans v.

Chalmers, 703 F.3d 636, 649-650 (4th Cir. 2012).         Such

information is not truthful when it rises to the level of a

“‘deliberate falsehood or reckless disregard for the truth,’”

Hernandez-Cuevas v. Taylor, 723 F.3d at 102, in the sense of a

“high degree of awareness of the probable falsity.”           Burke v.

Town of Walpole, 405 F.3d at 81 (brackets, ellipses and internal

quotations marks omitted).     It was also clearly established that

this prohibition applied to material omissions.         Id.   In

particular, an “intentional or reckless omission of material

exculpatory facts from information presented to a magistrate” on

the part of a police officer “may . . . amount to a Fourth

                                   62
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 63 of 101



Amendment violation.”                                          Id. (emphasis added) (citing and

paraphrasing DeLoach v. Bevers, 922 F.2d 618, 622 (10th Cir.

1990), as “upholding verdict for plaintiff where jury could have

inferred that defendant police detective deliberately or

recklessly excluded the exculpatory opinion of an important

medical expert from the affidavit”).

              When a clerk magistrate makes an independent determination

of probable cause to institute legal process and issue a

criminal complaint, concepts of causation, including an

“intervening act,” arise.                                         See Hernandez-Cuevas v. Taylor, 723

F.3d at 100.                             In such circumstances, a plaintiff must overcome

“this causation problem and demonstrate that law enforcement

officers were responsible for his continued, unreasonable

pretrial detention” in order to state “a constitutional injury

that may be vindicated through a § 1983 action.”                                         Id. (citing

Evans v. Chalmers, 703 F.3d at 647).32                                         Examples in which a

police officer’s prior conduct does not break the causal chain

once a clerk magistrate determines probable cause to institute

the criminal charges include when the officer “(1) ‘lied to or

misled the prosecutors,’ (2) ‘failed to disclose exculpatory



                                                            
32 The Evans case involved three Duke lacrosse players
wrongfully accused of raping a woman and conduct on the part of
the police and the prosecutor materially and significantly more
egregious than any facts alleged in the complaint at bar. See
Evans v. Chalmers, 703 F.3d at 642-645.
                                                                       63
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 64 of 101



evidence’ or (3) ‘unduly pressured the prosecutor to seek the

indictment.’”      Id. (quoting Evan v. Chalmers, 703 F.3d 647-48.

       Examining the “conduct at issue,” Davis v. Murphy, Civil

Action No. 13-11900-IT, 2018 WL 1524532, at *9-10 (D. Mass.

March 28, 2018) (“[q]ualified immunity focuses on the particular

conduct at issue”), in Lee’s affidavit, Lee omitted the fact

that she did not see plaintiff commit a crime and that Edwards

told Lee what to write.        Bowden’s affidavit also omitted the

fact that Edwards told Bowden what to write in Bowden’s

affidavit.     Edwards’ affidavit contained falsehoods and omitted

that fact that she told Lee and Bowden what to write in their

affidavits.      Overall, Edwards, Lee, and Bowden provided false

affidavits to support the application for a criminal complaint

and its issuance by the magistrate-clerk.           (Docket Entry # 11-1,

¶¶ 12-15, 17, 25-29, 52).        Quintin signed the application for

the criminal complaint.        (Docket Entry # 39-1, p. 34).       Kobza

signed the criminal complaint.         (Docket Entry # 39-1, p. 27)

(Docket Entry # 17, p. 35).        Mello’s police report included the

falsehood that after the “victim[s]” completed the affidavits,

they “stated they were shocked, mortified and felt weird about

the event,” according to the complaint.          (Docket Entry # 17, p.

36).    None of the individual officers viewed the videotape and

thereby knew of its exonerating content except for Bouvier, who

saw the videotape at an undetermined time after the arrest and

                                      64
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 65 of 101



after he prepared his police report.                                    (Docket Entry # 11-1, ¶¶

13, 17, 53, 54).                                     It is also undisputed that the clerk

magistrate found probable cause for the three charges and issued

the criminal complaint on September 4, 2014.                                    (Docket Entry #

17, p. 36) (“magistrate issued the complaint”); (Docket Entry #

39-1, p. 27).

              As to Kobza, Quintin, and Haaland, there is nothing to

indicate or reasonably infer they objectively knew or had notice

that the Stop & Shop employees were lying in their affidavits.

Even assuming these officers’ objective knowledge of plaintiff’s

statement to Bouvier to look at the videotape and of plaintiff’s

statements during the arraignment,33 their belief that plaintiff

committed a crime based on statements from three witnesses is

objectively reasonable and, “at most[,] a mistaken judgment.”

See Nault v. Bazarewsky, 2018 WL 1053315, at *7 (plaintiff

failed to show officers knew that other officer “fabricated the

claim of assault and battery” and their belief in “the word of a

fellow officer over a civilian . . . is at most a mistaken

judgment, not a constitutional violation”).                                    They did not review

the videotape34 and, except for plaintiff’s statements to Bouvier

during the arrest and to the prosecutor during the arraignment,



                                                            
33 It is not clear whether Kobza, Quintin, and Haaland attended
the arraignment.
34 See footnote 11 and related text.
                                                                  65
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 66 of 101



they had no objectively-based reason to doubt the veracity of

the three witnesses.    It is true that Bowden’s testimony at the

suppression hearing (Docket Entry # 11-1, ¶ 44) after the clerk

magistrate found probable cause to initiate legal process may

impact Bouvier’s credibility.      The testimony, however, does not

plausibly support that the officers deliberately fabricated

evidence and framed plaintiff for crimes he did not commit, see

Hernandez-Cuevas v. Taylor, 723 F.3d at 100, or recklessly

omitted necessary information with a “‘high degree of awareness

of [the] probable falsity.’”      Burke v. Town of Walpole, 405 F.3d

at 81 (internal citations omitted).       A reasonable officer would

not have understood that the failure to review and include

information about the content of the videotape, which Bouvier

identified in his police report, was an “intentional or reckless

omission of material exculpatory facts from information

presented to” the clerk magistrate, id., in violation of the

Fourth Amendment.

     Moreover, the facts fail to show or reasonably infer that

Kobza, Quintin, and/or Haaland had sufficient reason to doubt

the clerk-magistrate’s probable cause finding in initiating

legal process, the witnesses’ statements in the affidavits that

supported the finding at the time, or the police reports that

also supported the finding.     See, e.g., Nault v. Bazarewsky,

2018 WL 1053315, at *7 (police officers who did not see assault

                                   66
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 67 of 101



and battery of the other fellow officer and relied on the fellow

officer’s word over a civilian entitled to qualified immunity in

section 1983 false arrest claim).       As the case proceeded to

trial and after issuance of the clerk magistrate’s probable

cause determination to institute process, the additional

information with Bowden’s testimony would not alert an

objectively reasonable officer that his conduct violated

plaintiff’s Fourth Amendment rights such that he remained

responsible for a prior material omission, evidentiary

fabrication, or deliberate falsehood.       Further, a second judge

denied a motion to dismiss or to remand the matter to the clerk

magistrate for a show cause hearing.       Based on the facts pled in

the complaint, there were no reckless or intentional material

omissions and/or deliberate falsehoods let alone fabrication of

evidence.   Moreover, at least one witness, Edwards, saw the

events and prepared an affidavit that, even drawing reasonable

inferences in plaintiff’s favor, was inculpatory.

     Turning to Bouvier, he stated “in his police report [that]

he wanted to see the” videotape the next day.        (Docket Entry #

11-1, ¶ 53).   He nevertheless arrested plaintiff and prepared

his police report without reviewing the videotape.         (Docket

Entry # 11-1, ¶ 13).    At an undetermined time thereafter,

Bouvier saw the videotape (Docket Entry # 11-1, ¶ 54), which

exonerated plaintiff of the charges (Docket Entry # 17, p. 35)

                                   67
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 68 of 101



(videotape “would show no crime took place”).        Drawing

reasonable inferences, Bouvier did not inform the prosecutor or

the court that the videotape showed that plaintiff did not

commit the charged offenses.      (Docket Entry # 11-1, ¶ 54).

Although, for example, omitting “crucial exculpatory DNA

evidence [that] was known to the police at the time” may violate

the Fourth Amendment, Burke v. Town of Walpole, 405 F.3d at 83,

a reasonable police officer investigating the existence of a

crime under the circumstances here would not conclude that the

content of the videotape “‘was critical to the probable cause

determination.’”   Id. at 81-82 (internal citations omitted).

Three witnesses stated that plaintiff “did a crime,” according

to Bouvier, and they all prepared affidavits under oath, which

thereby supported the existence of probable cause.         (Docket

Entry # 11-1, ¶ 12).    Although the complaint depicts the

affidavits as false and the witnesses as liars, the substance of

the “lies” are omissions that Edwards, who witnessed the events,

told Bowden and Lee what to write and that Lee and Bowden did

not see a crime taking place.      There is little, if any,

indication that Bouvier (as well as the other officers) knew

about the omissions or recklessly disregarded information that

created a high degree of awareness of the probable falsity of

the affidavit statements.



                                   68
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 69 of 101



     In addition, a reasonable officer would not have notice

that his failure to contact the prosecutor after he saw the

videotape violated plaintiff’s Fourth Amendment pretrial rights.

The videotape is disclosed in Bouvier’s police report and it is

reasonable to believe the prosecutor would review it.          The

disclosure of the videotape’s existence in the police report

dispels the notion of an intentional or reckless omission of

exculpatory facts regarding its contents.        At best, the decision

not to alert the prosecutor of the videotape’s contents was a

mistake in judgment.    A reasonable officer would not have

understood that such conduct violated the Fourth Amendment’s

prohibition against deliberately fabricating or suppressing

material evidence prior to trial.       See Hernandez- Cuevas v.

Taylor, 723 F.3d at 100-01 (Fourth Amendment prohibits

“‘deliberately fabricating evidence and framing individuals for

crimes they did not commit’”) (internal citation omitted).

     In contrast, Mello included facts in his police report that

the victims, i.e., the three Stop & Shop witnesses, “‘stated

they were shocked, mortified and felt weird about the event.’”

(Docket Entry # 17, p. 36).     Drawing reasonable inferences in

plaintiff’s favor, Mello acted deliberately because the

complaint states that Mello added these “lies.”         (Docket Entry #

17, p. 36).   The added statements support the indecent exposure

charge, which “requires ‘an intentional act of lewd exposure,

                                   69
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 70 of 101



offensive to one or more persons,’” Commonwealth v. Fitta, 461

N.E.2d 820, 822 (Mass. 1984) (internal citation omitted), as

well as possibly the lewd, wanton, and lascivious conduct

charge.                   See Commonwealth v. Cahill, 847 N.E.2d 344, 346 (Mass.

2006) (under lewd and lascivious conduct statute, Mass. Gen.

Laws ch. 272, § 53, “Commonwealth has to prove that the

defendant’s behavior was offensive and disorderly to a

reasonable person”).                                           Accordingly, a reasonable officer would

recognize that the addition of this false evidence would violate

the Fourth Amendment’s prohibition against fabricating evidence

during the pretrial detention time period.                                          See Hernandez-Cuevas

v. Taylor, 723 F.3d at 100.                                          The fact that Mello’s added

statement regarding the offensive reaction experienced by the

witnesses might be unnecessary for the clerk magistrate’s

probable cause finding on the disorderly conduct charge does not

create immunity for the deliberate falsehoods necessary for the

clerk magistrate’s probable cause findings on the other two

charges.35                       Whereas further discovery may lead to a mistaken


                                                            
35 The principle that allows probable cause for an arrest on any
crime to foreclose a false arrest claim does not allow probable
cause to institute criminal proceedings for one charge to
foreclose a malicious prosecution claim when other charge(s)
lack such probable cause. See Holmes v. Vill. of Hoffman
Estates, 511 F.3d 673, 682-83 (7th Cir. 2007). In the latter
circumstance when multiple charges exist, “the basis for each
charge must be examined separately.” Id. at 682 (finding this
argument by plaintiff “correct” and discussing case law at
length).
                                                                        70
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 71 of 101



belief or that the witnesses actually made these statements, at

present the complaint reflects that Mello knew these necessary

statements were false and nevertheless included them in his

police report.      Accordingly, qualified immunity is denied as to

Mello at this point in the proceedings.

III.    The Commonwealth

       The Commonwealth initially seeks to dismiss the claims

against it based on sovereign immunity.          (Docket Entry # 35).

Assuming without conceding that the prosecutors and “District

Attorney for Bristol County Thomas Quinn[]” (henceforth “the

prosecutors”) referenced in the complaint (Docket Entry # 11-1,

¶ 5) are named defendants, the Commonwealth likewise moves to

dismiss the claims against the prosecutors in their official

capacity on the basis of sovereign immunity.           (Docket Entry #

35).    Relatedly, the Commonwealth submits that the MTCA exempts

intentional torts from the statute’s waiver of its sovereign

immunity thus precluding the malicious prosecution claim.

(Docket Entry # 35, p. 9).        The Commonwealth next maintains that

neither the Commonwealth nor the prosecutors in their official

capacities is a “person” within the meaning of section 1983 or

the MCRA.     In addition to an untimely presentment under the

MTCA, the Commonwealth contends that the prosecutors receive

absolute immunity for their conduct.          (Docket Entry # 35).



                                      71
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 72 of 101



     Plaintiff disagrees that any immunity applies.          (Docket

Entry # 37).    In addition to other arguments, plaintiff asserts

that the Commonwealth and the prosecutors are as liable as the

other defendants in part because the prosecutors did not correct

the judge in his or her belief that Lee was a corroborating

witness with Edwards even though Lee did not witness the

incident.   (Docket Entry # 37).

     As an aside, the Commonwealth maintains this court should

address the Rule 12(b)(1) sovereign immunity argument “first

because, ‘if the court lacks subject matter jurisdiction,

assessment of the merits becomes a matter of purely academic

interest.’”    (Docket Entry # 35, pp. 7-8) (quoting Deniz v.

Municipality of Guaynabo, 285 F.3d 142, 149-50 (1st Cir. 2002)).

To the contrary, however, “‘it is well-established under First

Circuit precedent that federal courts may resolve a case on the

merits in favor of a state without first resolving any Eleventh

Amendment issues the state raises.’”       Mulero-Carrillo v. Román-

Hernández, 790 F.3d 99, 105 (1st Cir. 2015) (quoting Brait

Builders Corp. v. Mass., Div. of Capital Asset Mgmt., 644 F.3d

5, 11 (1st Cir. 2011)).     Accordingly, this court initially turns

to the Commonwealth’s other arguments.

     First, the Commonwealth as well as the prosecutors in their

official capacities are not “persons” within the meaning of

section 1983.   Hafer v. Melo, 502 U.S. 21, 25-26 (1991); Will v.

                                   72
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 73 of 101



Michigan Dep’t of State Police, 491 U.S. 58, 62-70, 71 (1989)

(“neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983”); Lundgren v.

Occupational Safety & Health Admin., 324 F. Supp. 3d 238, 242

(D. Mass. 2018) (“State agencies and state officials acting in

the [sic] their official capacity, such as the MPDH and Pechter,

are not amenable to suit under § 1983”); Collymore v.

Massachusetts, Civil Action No. 18-11215-LTS, 2018 WL 3466939,

at *1 (D. Mass. July 18, 2018) (Commonwealth “and Donovan in

their official capacities are not persons pursuant to 42 U.S.C.

§ 1983”).   The section 1983 claims against the Commonwealth and

the prosecutors in their official capacities are therefore

subject to dismissal.

     The MCRA similarly imposes liability and provides a remedy

against “any person or persons.”        Mass. Gen. Laws ch. 12, §§

11H, 11I.   The applicable definition of a “person” or “persons”

does not include the Commonwealth and its agencies.          Williams v.

O’Brien, 936 N.E.2d 1, 4 (Mass. App. Ct. 2010); Howcroft v. City

of Peabody, 747 N.E.2d at 744 (citing Mass. Gen. Laws ch. 4, §

7); Mass. Gen. Laws ch. 4, § 7 (term “[p]erson . . . shall

include corporations, societies, associations and

partnerships”).   Public officials, such as the prosecutors,

acting in their official capacity are also not encompassed

within the term “person or persons.”       Muldoon v. Dep’t of Corr.,

                                   73
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 74 of 101



Civil Action No. 15-13892-DJC, 2017 WL 506250, at *3 (D. Mass.

Feb. 7, 2017) (dismissing MCRA claim “against Higgins, O’Brien,

Medeiros and Baker in their official capacities, . . . because

these defendants do not qualify as ‘persons’ under the MCRA”)

(citations omitted); Howcroft v. City of Peabody, 747 N.E.2d at

745 (affirming summary judgment in favor of police officers in

their official capacities because neither the Commonwealth, nor

any of its political subdivisions are “persons” within the

meaning of the MCRA).    Hence, the MCRA claims against the

Commonwealth and the prosecutors in their official capacities

are subject to dismissal.

     Second, as previously discussed, the MTCA exempts

intentional torts from the statute’s waiver of sovereign

immunity for claims against a “public employer,” a term that

includes “the commonwealth.”       Mass. Gen. Laws ch. 258, §§ 1, 2,

10(c).   The Commonwealth is therefore not subject to suit under

the MCRA for the intentional tort of malicious prosecution.

Mass. Gen. Laws ch. 258, § 10(c) (including “malicious

prosecution” as “an intentional tort”).       By extension, the

statute similarly bars recovery against public officials in

their official capacities for intentional torts.         Cummings v.

City of Newton, 298 F. Supp. 3d 279, 291 n.3 (D. Mass. 2018)

(MTCA “bars recovery against . . . municipal officials in their

official capacity for ‘any claim arising out of an intentional

                                   74
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 75 of 101



tort’”) (quoting Mass. Gen. Laws ch. 258, § 10(c)); Hankey v.

Town of Concord-Carlisle, 136 F. Supp. 3d 52, 74 (D. Mass. 2015)

(allowing summary judgment in favor of individual defendants in

their official capacities because MTCA exempts intentional torts

from waiver of sovereign immunity); Mass. Gen. Laws ch. 258, §

10(c).   As correctly posited by the Commonwealth, the MTCA does

not waive the Commonwealth’s immunity for intentional torts and

the common law malicious prosecution claims against the

Commonwealth and the prosecutors in their official capacities

are therefore subject to dismissal.

     Turning to the remaining claims against the prosecutors in

their individual capacities, the Commonwealth relies on their

absolute immunity to avoid liability.       Plaintiff contends the

prosecutors are liable because they refused to exercise their

authority to nolle prosequi the matter and intentionally did not

correct the judge in his or her mistaken belief that one or more

of the witnesses was a corroborating witness.

     “State prosecutors are entitled to absolute immunity from

liability under § 1983 to the extent that such immunity is

‘necessary to protect the judicial process.’”        Filler v.

Kellett, 859 F.3d 148, 152–53 (1st Cir. 2017) (quoting Burns v.

Reed, 500 U.S. 478, 485 (1991)).        This absolute immunity

pertains only to “‘actions that are connected with the

prosecutor’s role in judicial proceedings.’”        Id. at 153

                                   75
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 76 of 101



(quoting Burns v. Reed, 500 U.S. at 494).        A prosecutor

therefore receives “absolute immunity when functioning as an

‘advocate’ for the state in ‘initiating a prosecution and in

presenting the State’s case.’” Id. (quoting Imbler v. Pachtman,

424 U.S. 409, 431 (1976)).     In contrast, qualified as opposed to

absolute immunity applies when the prosecutor is “acting ‘in the

role of an administrator or investigative officer.’”          Id.

(quoting Imbler, 424 U.S. at 430-431.       Accordingly, this court

turns to the complaint as a whole to determine the nature of the

prosecutors’ role and alleged misconduct.

     Overall, the complaint asserts that Lee and Bowden lied in

their affidavits because they did not witness the events and did

not disclose in their affidavits that Edwards instructed them

what to write.   Further, with the exception of Bouvier, neither

the police officers nor the prosecutors reviewed the videotape

which showed that plaintiff did not commit a crime, including

any of the charged offenses.      Instead of viewing the exonerating

videotape, the prosecutors continued to prosecute the charges

rather than nolle prosequi the matter for the next two and a

half years until the April 2017 trial.       (Docket Entry # 11-1, ¶¶

34, 55) (Docket Entry # 17, pp. 36-37).       Putting aside the

conclusory language in the complaint of a “conspiracy” and

coercion, see Menard v. CSX Transp., Inc., 698 F.3d 40, 45 (1st

Cir. 2012) (“conclusory statements must rest on pleaded facts”

                                   76
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 77 of 101



rather than “legal boilerplate” such as a “‘conspiracy,’”), the

prosecutor’s role includes going forward with the charges after

plaintiff shouted at the prosecutor “that the charges were

false” during the arraignment.         (Docket Entry # 11-1, ¶ 27).         In

addition to the prosecutor’s actions at the arraignment, he or

she failed to correct the judge by advising the judge of the

false statements in Lee’s affidavit.          (Docket Entry # 11-1, ¶

34).    The prosecutor also failed to dismiss the case when Bowden

later admitted in another hearing “that he did not see any crime

done by the plaintiff and that Marilyn Edwards told him and

Michelle Lee what to say and do.”          (Docket Entry # 11-1, ¶¶ 40,

44).    At trial, the prosecutor called Edwards, as opposed to

either of the other two witnesses, to the stand as well as one

police officer.      Edwards proceeded to recite additional lies,

namely, that a previously unidentified Stop & Shop employee

could corroborate her version of the events.           (Docket Entry #

11-1, ¶¶ 48-49).      The prosecutor also played the videotape at

the trial, at which point the judge “saw no crime” and “[t]he

trial ended.”      (Docket Entry # 11-1, ¶¶ 56, 57).

       The foregoing misconduct, if any, is therefore “connected”

to “the prosecutor’s role in judicial proceedings.”             Filler v.

Kellett, 859 F.3d at 153.        As explained by the First Circuit in

an earlier case:



                                      77
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 78 of 101



     [U]nder Imbler it is now a well-settled rule that a
     prosecutor cannot be held personally liable for the knowing
     suppression of exculpatory information. The Imbler rule
     has been applied where prosecutors failed to disclose
     exculpatory evidence specifically requested by the defense,
     and where prosecutors misled the trial court in order to
     conceal their failure to disclose exculpatory evidence.

Reid v. State of N.H., 56 F.3d 332, 336–37 (1st Cir. 1995)

(quotations marks, citations, and brackets omitted).          The facts

do not infer involvement on the part of the prosecutor in making

the arrest during that investigative phase or any involvement by

the prosecutor in preparing the false affidavits or Mello’s

false statements in Mello’s police report.        The prosecutor’s

decision not to view the videotape or to view the videotape and

then not nolle prosequi the case after plaintiff’s declaration

at the arraignment falls well within the scope of his or her

absolute immunity and his or her conduct as an advocate for the

state.   See id. at 337 (when “prosecutor evaluates evidence” in

preparing for trial, “he functions within the scope of absolute

immunity”) (summarizing Buckley v. Fitzsimmons, 509 U.S. 259,

273-74 (1993), in parenthetical); see also Filler v. Kellett,

859 F.3d at 153 (“prosecutor has absolute immunity when

functioning as an ‘advocate’ for the state) (internal citation

omitted).   Without facts indicating that the prosecutor assisted

in the initial preparation of the false affidavits or the false

statements in Mello’s police report in investigating the matter,

the prosecutors retain their absolute immunity even where, as

                                   78
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 79 of 101



here, the “cooperating witnesses lie.”          Diaz-Colon v. Fuentes-

Agostini, 786 F.3d 144, 151 (1st Cir. 2015).           The prosecutor is

also not vicariously liable “for the misconduct of others in the

previous procuring of the false statements.”           Id.

       In sum, the common law, section 1983, and MCRA malicious

prosecution claims against the Commonwealth and the prosecutors

in their official and their individual capacities are subject to

dismissal.

III.    Edwards, Lee, and Bowden

       In seeking to dismiss the complaint, the Stop & Shop

employees first contend that the claims are time barred.             For

reasons already explained, the claims are time barred except for

the common law, section 1983, and MCRA malicious prosecution

claims.     Second, they argue that the complaint fails to set

forth any basis showing an entitlement to relief against them

because the civil rights violations are directed against other

defendants.      The “unintelligible assertions” are also not

actionable or “supported by any meritorious legal theory of

recovery,” according to the Stop & Shop employees.            (Docket

Entry # 14).      As a result, they maintain that the complaint does

not comply with Fed. R. Civ. P. 8(a)(2) (“Rule 8(a)(2)”) and

warrants a dismissal under Rule 12(b)(6).

       As previously stated, “[i]n order to survive a motion to

dismiss under Rule 12(b)(6), a plaintiff must ‘plead [] factual

                                      79
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 80 of 101



content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.’”

Sanchez v. Pereira-Castillo, 590 F.3d at 48 (also stating that

court “must determine whether” complaint is sufficient as to

each defendant) (internal citation omitted).        Whereas Rule

8(a)(2) requires “‘a short and plain statement of the claim,’”

the “statement must ‘possess enough heft to show that the

pleader is entitled to relief.’”        Colón-Fontánez v. Municipality

of San Juan, 660 F.3d at 46 (internal citations omitted).           Here,

the complaint alleges that Lee and Bowden falsely stated in

their affidavits that they saw the incident and neglected to

disclose that Edwards told them what to write.         Edwards’

affidavit also omitted that fact that she told Lee and Bowden

what to write in their affidavits.       Edwards, Lee, and Bowden

provided the affidavits to support the application for a

criminal complaint and its issuance by the magistrate-clerk.

(Docket Entry # 11-1, ¶¶ 12-15, 17, 25-29, 52).

     With respect to the common law malicious prosecution claim,

liability entails a showing that Edwards, Lee, and/or Bowden

“‘initiated’ or ‘took an active part in the continuation of’ the

criminal proceedings,” Mitchell v. City of Boston, 130 F. Supp.

2d at 215, which terminated in plaintiff’s favor at the trial.

Providing information to the police who then make an independent

determination to apply for a criminal complaint “‘does not

                                   80
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 81 of 101



constitute a procurement of the proceedings’” when the police

are left with “‘the uncontrolled choice’” to bring the

proceedings.                             Id. (quoting Restatement (Second) of Torts § 655,

cmt. d (1977)).                                   In seeking a dismissal of the claims, however,

the Stop & Shop employees do not raise or address the elements

of their liability for malicious prosecution under the common

law or a malicious prosecution section 1983 claim.                                           See Briscoe

v. LaHue, 460 U.S. 325, 326 (1983); Watterson v. Page, 987 F.2d

1, 9 (1st Cir. 1993); Mitchell v. City of Boston, 130 F. Supp.

2d at 209.                         Rather, they proffer a general argument that all of

the claims are deficient because they are unintelligible and are

not directed at them.                                          Accordingly, given the nature of the

argument, the Stop & Shop employees waived the assertion that

the facts in the complaint did not plausibly allege a particular

element of the malicious prosecution claim.                                           See Coons v. Indus.

Knife Co., Inc., 620 F.3d at 44.                                            They also waived any reliance

on absolute immunity of a complaining witness as a basis to

dismiss the section 1983 malicious prosecution claim.36                                           Id.

              As a whole, the pro se complaint gives the Stop & Shop

employees “‘fair notice of the claim[s] and the grounds upon

which’” the claims rest.                                         Colón-Fontánez v. Municipality of San

Juan, 660 F.3d at 46 (quoting Ocasio–Hernández v. Fortuño–


                                                            
36 The waiver extends only to the present motion and does not
foreclose a Rule 12(c) motion based on such arguments.
                                                                       81
 
       Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 82 of 101



Burset, 640 F.3d 1, 8 (1st Cir. 2011)).          It sets out the nature

of the Stop & Shop employees’ conduct of submitting affidavits

with false statements, which supported the application for the

criminal complaint and the determination of probable cause for

the charges.      It identifies the three employees as responsible

for the actions against plaintiff, which include charging

plaintiff with the three offenses, and explicitly refers to

malicious prosecution as one of the causes of action.             (Docket

Entry # 17, pp. 38-40).        Although not a model of clarity, the

complaint adequately identifies the asserted misconduct of each

of the Stop & Shop employees and raises common law, MCRA, and

section 1983 malicious prosecutions claims as well as the

section 1983 malicious prosecution conspiracy claim.

Accordingly, it is not subject to dismissal based on the Stop &

Shop employees’ second argument.

IV.    Consumer Affairs/Giant Food, LLC

       Consumer Affairs/Giant Food moves to dismiss the complaint

under Rules 12(b)(6), 12(b)(4), and 12(b)(5).           (Docket Entry #

41).    The Rule 12(b)(6) argument adopts the arguments made by

the Stop & Shop employees and Stop & Shop in their Rule 12(b)(6)

motions to dismiss (Docket Entry ## 14, 31), including the

untimeliness of the claims.        (Docket Entry # 41).      In support of

the insufficient process with a defective summons and the

insufficient service arguments seeking to dismiss the complaint

                                      82
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 83 of 101



under Rules 12(b)(4) and 12(b)(5), Consumer Affairs/Giant Food

submits an affidavit which explains that “Consumer/Affairs/Giant

Food LLC” does not exist.     (Docket Entry # 41, p. 5) (Docket

Entry # 41-1).

     Prior to the August 10, 2018 filing of Consumer

Affairs/Giant Food’s motion, plaintiff filed a request for a

“default” against Consumer Affairs/Giant Food on July 2, 2018.

(Docket Entry # 28).    In response to the identification of Giant

Food LLC’s location as Landover, Maryland in the affidavit,

plaintiff states he “will serve these defendants.”         (Docket

Entry # 46).

                               BACKGROUND

     The complaint identifies “Consumer Affairs/Giant Food LLC”

as the named defendant (Docket Entry # 11-1, ¶ 4) with an

address of 8301 Professional Place, Suite 115, in “Hyattsville

Landover, Maryland.”    (Docket Entry # 17, p. 30).       On April 18,

2018, the state court waived the filing fee and the cost of

serving the summons and the complaint in light of plaintiff’s

affidavit of indigency.     (Docket Entry # 17, pp. 5, 52-53).

Plaintiff accomplished service on a number of defendants but did

not serve Consumer Affairs/Giant Food LLC or non-party Giant




                                   83
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 84 of 101



Food LLC prior to the May 24, 2018 notice of removal.37                                         (Docket

Entry # 17, pp. 5-7).

              Plaintiff initially attempted to serve Consumer

Affairs/Giant Food LLC in May 2018 by asking the Office of the

Sheriff of Prince George’s County in Maryland to serve the

complaint and summons.                                         (Docket Entry # 25, pp. 5-6).   The

sheriff’s office refused to undertake service and returned the

papers to plaintiff in letters dated May 2 and 21, 2018 because

plaintiff did not pay a service fee.                                        (Docket Entry # 25 pp. 6,

8).           Plaintiff then attempted service by certified mail at an

undetermined time.                                        (Docket Entry # 25, p. 9).   Specifically, he

sent the summons directed to “Cons/Affa/Giant Food LLC” by

certified mail to Consumer Affairs/Giant Food LLC, as opposed to

an individual, at the aforementioned Hyattsville Landover,


                                                            
37 Having reviewed the state court record, it does not include a
summons directed to Consumer Affairs/Giant Food LLC or Giant
Food LLC or a return of service from either entity. (Docket
Entry # 17). The state court docket sheet also does not reflect
a summons or a return of service for these entities. In the
motion for a default judgment against Stop & Shop, plaintiff
includes a summons on a state court form directed to
“Cons/Affa/Giant Food LLC.” (Docket Entry # 25, p. 10). The
summons does not reflect a stamp as filed in state court.
(Docket Entry # 25, p. 10). All of the summons in the state
court record, which are directed against other defendants,
include such stamps. (Docket Entry # 17, pp. 54-73, 84-85, 130-
133, 141-142). A summons directed to Giant Food LLC lists the
state and federal docket entry numbers. (Docket Entry # 46, p.
3). The aforementioned affidavit explains that although Giant
Food LLC does exist and is located in Maryland, it does not
operate the store where the incident took place. (Docket Entry
# 41-1).
                                                                      84
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 85 of 101



Maryland address.    Plaintiff also filed a signed receipt with a

June 8, 2018 date of delivery together with the summons.          The

signature is not legible and the signee did not check either of

the applicable boxes for “agent” or “addressee.”         (Docket Entry

# 25, p. 9).

     On July 2, 2018, plaintiff filed a “request for default”

against Consumer Affairs/Giant Food LLC stating that it “was

served on” June 8, 2018.     (Docket Entry # 28).      The June 8, 2018

return receipt does not identify the signee.        (Docket Entry #

25, p. 9).   The Clerk did not act on the request.

     In an affidavit filed on August 10, 2018, Senior Counsel of

an affiliate of Stop & Shop attests that the entity referred to

as Consumer/Affairs/Giant Food LLC “does not exist.”          (Docket

Entry # 41-1).   It is therefore reasonable to conclude that the

entity referred to as Consumer Affairs/Giant Food LLC also does

not exist.   Senior Counsel further avers that “‘Giant Food LLC’

is based in Landover, Maryland and does not operate the Stop and

Shop store” in Fairhaven where the incident took place.          (Docket

Entry # 41-1).

     In light of this information, on July 24, 2018, plaintiff

sent a summons directed to Giant Food LLC by certified mail to

Giant Food LLC, as opposed to an individual, to the same

Hyattsville Landover, Maryland address.       (Docket Entry # 46).

Plaintiff also filed an undated, signed return receipt together

                                   85
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 86 of 101



with the summons.    (Docket Entry # 46, pp. 2-3).       Here again,

the signature is not legible and the signee does not check

either of the applicable boxes for “agent” or “addressee.”

(Docket Entry # 46, p. 2).

                               DISCUSSION

     In order to “exercise personal jurisdiction over a

defendant, the procedural requirement of service of summons must

be satisfied.”   Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co.,

Ltd., 484 U.S. 97, 104 (1987); see Vázquez-Robles v. CommoLoCo,

Inc., 757 F.3d 1, 4 (1st Cir. 2014) (“jurisdiction normally

depends on legally sufficient service of process”).          There is

insufficient evidence that Consumer Affairs/Giant Food LLC

consented to service or waived the issue.        See Omni Capital

Int’l, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. at 104 (noting

that, “[a]bsent consent, . . . there must be authorization for

service of summons on the defendant”); Lechoslaw v. Bank of Am.,

N.A., 618 F.3d 49, 55 (1st Cir. 2010) (addressing waiver).

Exercising this court’s discretion, this court turns to the

service of process issue before reaching, if necessary, the

plausibility of the complaint under Rule 12(b)(6).         See Ruhrgas

AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999) (“[i]t is

hardly novel for a federal court to choose among threshold

grounds for denying audience to a case on the merits”).



                                   86
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 87 of 101



              Where, as here, “a defendant seasonably challenges the

adequacy of service, the plaintiff has the burden of showing

that service was proper.”                                       Vazquez-Robles v. CommoLoCo, Inc.,

757 F.3d at 4.                                 Factual ambiguities are “resolved squarely in

the plaintiff’s favor.”                                        Morse v. Massachusetts Executive Office

of Public Safety, Civil Action No. 12–40160–TSH, 2013 WL

1397736, at *1 (D. Mass. April 4, 2013).

              The Federal Rules of Civil Procedure apply to the attempt

to serve Consumer Affairs/Giant Food LLC after the May 24, 2018

removal notice.38                                     See Fed. R. Civ. P. 81(c)(1) (“[t]hese rules

apply to a civil action after it is removed from a state

court”); Egan v. Tenet Health Care, 193 F. Supp. 3d 73, 79 (D.

Mass. 2016) (“sufficiency of service made after removal of an

action from state court is governed by the Federal Rules of

Civil Procedure”).                                        Under Fed. R. Civ. P. 4(h) (“Rule 4(h)”),

service on a corporation is allowed:                                       (1) “in the manner

prescribed by Rule 4(e)(1) for serving an individual; or” (2)



                                                            
38 Because plaintiff attempted unsuccessfully to serve Consumer
Affairs/Giant Food LLC in May 2018 before the May 24, 2018
removal notice, Massachusetts service rules potentially apply.
Applying those rules as an alternative basis to allow the
motion, the sheriff’s office in Maryland that plaintiff
contacted did not attempt to serve Consumer Affairs/Giant Food
LLC and returned the papers to plaintiff. (Docket Entry # 25,
pp. 5-8). Hence, plaintiff’s contacts with the sheriff’s office
do not accomplish service. In addition and for reasons
discussed below, Massachusetts law does not allow service by
certified mail in the manner attempted by plaintiff.
                                                                     87
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 88 of 101



“by delivering a copy of the summons and of the complaint to an

officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive service of

process.”   Fed. R. Civ. P. 4(h)(1).      The latter method, see Fed.

R. Civ. P. 4(h)(1)(B), “requires personal service” as opposed to

service by mail.   Auctus Private Equity Fund, LLC v. First

Columbia Gold Corp., Civil Action No. 17-10543-ADB, 2018 WL

3146727, at *2 (D. Mass. Jan. 11, 2018) (collecting

authorities).   Hence, certified mail is not an acceptable means

of service under Fed. R. Civ. P. 4(h)(B).        Id. (“[p]laintiff’s

attempts to serve process by certified mail are insufficient

under Federal Rule of Civil Procedure 4(h)”).        Accordingly,

plaintiff fails to show proper service under Rule 4(h)(1)(B).

     Turning to state law, service must comply with either

Massachusetts or Maryland law.      Fed. R. Civ. P. 4(h)(1)(A)

(allowing service in accordance with Rule 4(e)(1)); Fed. R. Civ.

P. 4(e)(1) (allowing service in accordance with “state where the

district court is located or where service is made”).          With

respect to foreign corporations, Massachusetts law allows

service by mail subject to certain parameters.         See Mass. R.

Civ. P. 4(e).   In particular, “Massachusetts law requires that,

in the case of a corporation, service be made on ‘the president,

treasurer, clerk, resident agent appointed pursuant to section

49 of chapter 156D, cashier, secretary, agent or other officer

                                   88
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 89 of 101



in charge of its business, or, if no such officer is found . . .

any member of the corporation.’”        Crossetti v. Cargill, Inc.,

Civil Action No. 3:18-30002-KAR, 2018 WL 2770130, at *2 (D.

Mass. June 8, 2018) (quoting Mass. Gen. Laws ch. 223, § 37, and

assessing plaintiff’s service by certified mail on foreign

corporation), appeal filed, No. 18-1622 (1st Cir. July 2, 2018).

Service is invalid where, as here, “the mail is addressed to a

corporation rather than one of the statutorily-designated

individuals.”   Id. (collecting Massachusetts state court cases

and applicable statutes).     Service is also deficient under Mass.

R. Civ. P. 4(d)(2).    Massachusetts Rule of Civil Procedure

4(d)(2) “applies to personal delivery of process” and does not

apply to “service by mail,” id. at *3, which is the method

plaintiff used.

     Maryland law allows service on a corporation “in person, by

mail, or, in some circumstances, through substituted service

upon the State Department of Assessments and Taxation.”          Varieur

v. BIS Glob., Civil Action No. PX 16-3111, 2017 WL 1133708, at

*2 (D. Md. March 27, 2017) (citing applicable Maryland

statutes).   Service by mail is accomplished by sending “a copy

of the summons and complaint to . . . the ‘resident agent,

president, secretary, or treasurer’ of the organization via

‘certified mail requesting:     “Restricted Delivery—show to whom,

date, address of delivery.”’”      Alston v. Fed. Nat’l Mortg.

                                   89
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 90 of 101



Ass’n, Seterus, Inc., Civil Action No. TDC-17-2938, 2018 WL

2938909, at *3 (D. Md. June 12, 2018); accord Duncan v. U.S.

Bank Nat’l Ass’n, Case No. PWG-17-3506, 2018 WL 2183392, at *2

(D. Md. May 11, 2018); see Md. Rule 2-121(a)(3).         In the event a

“corporate defendant ‘has no resident agent, or if a good faith

attempt to serve the resident agent, president, secretary, or

treasurer has failed, service may be made by serving the

manager, any director, vice president, assistant secretary,

assistant treasurer, or other person expressly or impliedly

authorized to receive service of process.’”        Varieur v. BIS

Glob., 2017 WL 1133708, at *2 (internal citation omitted).

Here, plaintiff fails to show that the signee was a registered

agent, president, secretary, or treasurer of Consumer

Affairs/Giant Food LLC.     There is also no showing that the

certified mail plaintiff sent to Consumer Affairs/Giant Food LLC

requested restricted delivery.      See Alston v. Fed. Nat’l Mortg.

Ass’n, Seterus, Inc., 2018 WL 2938909, at *3 (“[p]laintiffs’

failure to request restricted delivery renders the service

defective for each Defendant”).

     The same deficiencies of service apply to plaintiff’s

attempt to properly serve Giant Food LLC, even assuming the

complaint names this entity as a defendant.        Plaintiff, who

filed this action on April 11, 2018, therefore fails to



                                   90
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 91 of 101



accomplish proper service on either Consumer Affairs/Giant Food

LLC or Giant Food LLC.

     More than 90 days has elapsed since plaintiff filed the

complaint.   A showing of good cause is therefore required.          See

Fed. R. Civ. P. 4(m).    Whereas it appears Consumer Affairs/Giant

Food LLC has actual notice of the litigation, plaintiff is not

incarcerated and there is no impediment hindering him from

accomplishing proper service.      See Sutliffe v. Epping Sch.

Dist., 584 F.3d 314, 321 (1st Cir. 2009) (litigants’ “pro se

status did not relieve them of their responsibility to comply

with procedural rules”).     In seeking to show good cause, Local

Rule 4.1 requires plaintiff to file a motion for an “enlargement

of time under Fed. R. Civ. P. 6(b), together with a supporting

affidavit” no later than 14 days after the expiration of the 90-

day time period.   LR. 4.1(b).     Plaintiff did not file a motion

for an extension of time under Fed. R. Civ. P. 6(b) or a

supporting affidavit.    By identifying the party to be served as

Consumer Affairs/Giant Food LLC, a nonexistent entity, it is

also debatable whether plaintiff provided the information

necessary for the sheriff’s office in Prince George’s County to

effectuate service.    Accordingly, in lieu of extending the time

to accomplish service, a dismissal of Consumer Affairs/Giant




                                   91
 
            Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 92 of 101



Food LLC without prejudice is appropriate.39                                           See Fed. R. Civ. P.

4(m) (absent good cause, court “must dismiss the action without

prejudice”).

V.         Stop & Shop

              Stop & Shop seeks to set aside the entry of default entered

in state court on the basis that it acted promptly as opposed to

willfully or in bad faith and has a meritorious defense.                                           Stop &

Shop further submits there is an absence of prejudice, the

amount of money involved is significant, and the failure to

respond is due to a clerical mistake.                                           (Docket Entry # 19).   In

response, plaintiff moves for a default judgment and opposes

setting aside the default.                                         (Docket Entry ## 22, 25, 44).

                                                                   BACKGROUND

              The facts are straight forward.                                   On June 5, 2018, plaintiff

filed a return of service for Stop & Shop in state court and

requested a default against Stop & Shop.                                           (Docket Entry # 17,

pp. 7, 130-131, 135).                                          Signed by a deputy sheriff, the return

certifies that he served the summons, the complaint, and other

documents on Stop & Shop at 1385 Hancock Street in Quincy,

Massachusetts on April 30, 2018.                                            (Docket Entry # 17, pp. 130-

131).               The deputy sheriff states that he delivered the foregoing

documents “in hand to Esther Guererro” (“Guererro”), a


                                                            
39 It is therefore not necessary to address Consumer
Affairs/Giant Food LLC’s other arguments in favor of dismissal.
                                                                       92
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 93 of 101



receptionist and the “person in charge at the time of service

for [Stop & Shop].”    (Docket Entry # 17, p. 131).

     Massachusetts law required Stop & Shop to file a responsive

pleading 20 days after service.      Mass. R. Civ. P. 12(a)(1).          In

light of Stop & Shop’s failure to file a responsive pleading in

a timely manner, the state court entered a default on June 5,

2018 under Mass. R. Civ. P. 55(a).       (Docket Entry # 17, pp. 7,

135-136).   The next day, the Fairhaven defendants filed a notice

of removal in state court.

     Geurrero, an employee of Retail Business Services which

provides administrative and legal support to Stop & Shop, worked

“as a receptionist in the Department of Office Services” at the

above location on April 30, 2018.       (Docket Entry # 19-1).      She

does not remember signing for the documents but explains it is

company policy and her regular practice to:        (1) sign for legal

documents; (2) bring the documents to the legal department in

the building; or (3) request that a paralegal in the legal

department sign the documents.      (Docket Entry # 19-1).      A

paralegal employed by Retail Business Services at the same

location attests it was company policy and her regular practice

as of April 30, 2018 to receive any legal documents presented to

her and to forward “documents concerning tort litigation against

[Stop & Shop] to MAC Risk Management.”       (Docket Entry # 19-2).

MAC Risk Management handles tort litigation brought against Stop

                                   93
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 94 of 101



& Shop.   (Docket Entry # 19-2).     The paralegal has no specific

memory of receiving the documents on April 30, 2018 or

forwarding them to MAC Risk Management.       (Docket Entry # 19-2).

                               DISCUSSION

     The state court entered the default 12 days after the

notice of removal filed in this court on May 24, 2018.          Prior to

the June 6, 2018 notice of removal filed in state court, the

state court retained concurrent jurisdiction with “the federal

court,” which “attaches as soon as the petition for removal is

filed” in the federal court.      Berberian v. Gibney, 514 F.2d 790,

792–93 (1st Cir. 1975).     The default entered in state court was

therefore effective.    Id.   “‘The effect of the default’” is also

“‘the same as if it had been entered by [this] court upon

failure of [the defendants] to answer a complaint originally

filed there.’”   Sindi v. El-Moslimany, Civil Action No. 13-

10798-GAO, 2014 WL 1281522, at *2 (D. Mass. March 26, 2014)

(quoting Berberian v. Gibney, 514 F.2d at 792).         As a result,

the state default is treated as if “entered by this Court” and

Fed. R. Civ. P. 55(c) (“Rule 55(c)”) applies.        Id.; accord

Berberian v. Gibney, 514 F.2d at 793 (applying Rule 55(c) to

determine whether to set aside default entered in state court

after removal notice filed in federal court and prior to notice

of removal filed in state court).



                                   94
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 95 of 101



     Under Rule 55(c), a court may set aside an entry of default

for “good cause.”    Fed. R. Civ. P. 55(c).      The “standard is a

‘liberal one’ based upon the policy justification that actions

should be resolved on their merits.”       Bryan v. Lark Hotels, LLC,

323 F.R.D. 116, 117 (D. Mass. 2017) (quoting Coon v. Grenier,

867 F.2d 73, 76 (1st Cir. 1989)).       Factors to consider include:

“(1) whether the default was willful; (2) whether setting it

aside would prejudice the adversary; and (3) whether a

meritorious defense is presented.”       Indigo Am., Inc. v. Big

Impressions, LLC, 597 F.3d 1, 3 (1st Cir. 2010) (internal

citations omitted).    A court may also assess “‘“(4) the nature

of the defendant’s explanation for the default; (5) the good

faith of the parties; (6) the amount of money involved; [and]

(7) the timing of the motion [to set aside the entry of

default].”’”   Id. (quoting KPS & Assocs., Inc. v. Designs by

FMC, Inc., 318 F.3d 1, 12 (1st Cir. 2003)).

     Within eight days of the docketing of the notice of

default, Stop & Shop filed the motion to set it aside.          It acted

promptly in seeking to set aside the default and the complaint

seeks a large sum of money totaling $2,000,000 from all

defendants.    (Docket Entry # 19) (Docket Entry # 17, p. 40).

Stop & Shop has a plausible defense, namely, the untimeliness of

the claims with the exception of the malicious prosecution

claims.   Prejudice is absent because “simply requiring a party

                                   95
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 96 of 101



to litigate the action does not amount to prejudice,” and there

is no indication that memories of witnesses “have dimmed beyond

refreshment.”   Coon v. Grenier, 867 F.2d at 77 (paraphrasing

United States v. One Parcel of Real Property, 763 F.2d 181, 183

(5th Cir. 1985), in parenthetical).       Stop & Shop did not evade

service inasmuch as it has a policy in place that ordinarily

operates to effectuate service and the default more than likely

resulted from a mistake or oversight on the part of Guerrero

after the April 30, 2018 hand delivery of the summons and

complaint.   Although plaintiff insists that Stop & Shop’s

counsel is a “great man[i]pulator” and complains that she does

“not acknowledge” the timeliness of the malicious prosecution

claims (Docket Entry # 22), there is nothing willful in pressing

a weak argument as an advocate for a client.        On the present

record, this court finds that Stop & Shop did not willfully

evade service, see generally Coon v. Grenier, 867 F.2d at 76

(discussing willfulness), or act in bad faith.         The balance of

factors coupled with the preference to decide cases on their

merits justifies setting aside the notice of default.          Similar

reasons warrant denying plaintiff’s motion for a default

judgment against Stop & Shop (Docket Entry # 44).         See Palmieri

v. Town of Babylon, 2008 WL 1994996, at *2 (2d Cir. May 7, 2008)

(stating that Rule 55(c) factors considered in setting aside a

default “counsel in favor of affirming the district court’s

                                   96
 
      Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 97 of 101



decision to deny the motion for default judgment in this case”)

(unpublished).

VI.   Store 427 and SSNE

      As a final matter, Stop & Shop moves to dismiss the

complaint as to Consumer/Affairs/Giant Food LLC, Store 427 and

SSNE because these entities do not exist under Rule 12(b)(6).

(Docket Entry # 31).      In seeking to dismiss the complaint as to

these entities, Stop & Shop incorporates all of the arguments

made by the Stop & Shop employees in their motion.           (Docket

Entry ## 14, 31).      Having recommended allowing Consumer

Affairs/Giant Food LLC’s motion to dismiss, the motion is moot

insofar as it seeks to dismiss Consumer/Affairs/Giant Food LLC.

Plaintiff opposes the motion and requests entry of a default.

(Docket Entry # 32).

      Liberally construing the complaint, it names “The Stop [&]

Shop New England” and “The Stop & Shop Store number 427” as

defendants.     (Docket Entry # 11-1, ¶ 4).       A deputy sheriff of

the Norfolk County Sheriff’s Office certifies that he served the

summons and complaint on Store 427 and SSNE by hand delivery on

June 27, 2018.     (Docket Entry # 33).      Not counting the date of

service, Stop & Shop timely filed the motion to dismiss seeking

the dismissal of the nonexistent entities 20 days later on July

17, 2018.    See Fed. R. Civ. P. 6(a)(1)(A), 12(a)(1); Mass. R.

Civ. P. 6(a), 12(a)(1).

                                     97
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 98 of 101



     The complaint alleges that the Stop & Shop employees are

employed by Store 427 and that SSNE is in charge of the store.

(Docket Entry # 11-1, ¶ 4) (Docket Entry # 17, pp. 29-34)

(describing Edwards, Lee, and Bowden as “employees of [Store

427]”).   Because the affidavit evidencing that Store 427 and

SSNE do not exist lies outside the complaint and does not fall

into an exception allowing its consideration on a Rule 12(b)(6)

motion, the Rule 12(b)(6) record does not support the argument

to dismiss Store 427 and SSNE because they do not exist.

     Turning to the arguments incorporated from the Stop & Shop

employees’ motion and for previously stated reasons, the claims

against Store 427 and SSNE are untimely except for the malicious

prosecution common law, MCRA, and section 1983 claims as well as

the malicious prosecution conspiracy section 1983 claim.          The

remaining argument is the assertion that the claims are directed

against other defendants rather than Store 427 or SSNE and that

the “unintelligible assertions” are not actionable.          (Docket

Entry ## 14, 31).

     “The doctrine of respondeat superior” subjects an employer

such as Store 427 “to liability for the torts of its employees

committed while acting within the scope of their employment.”

Doe v. Medeiros, 266 F. Supp. 3d 479, 484 (D. Mass. 2017)

(citing Dias v. Brigham Med. Assocs., Inc., 780 N.E.2d 447, 449

(Mass. 2002)).   Neither Stop & Shop in its motion nor the Stop &

                                   98
 
    Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 99 of 101



Shop employees in their motion argue that the complaint does not

plausibly show “an employer-employee relationship” or that the

misconduct did not fall “within the scope of their employment.”

Id. (setting out elements to show employer’s liability for

employee’s tortious conduct).      They also do not address the

liability of Store 427 or SSNE for malicious prosecution under

the common law, the MCRA, or section 1983.        Although there may

be viable arguments, including the absence of state action, Stop

& Shop and, by incorporation, the Stop & Shop employees do not

assert them.   See Curet-Velázquez v. ACEMLA de Puerto Rico,

Inc., 656 F.3d at 54; Coons v. Indust. Knife Co., Inc., 620 F.3d

at 44.

     Overall, the pro se complaint gives Store 427 and SSNE

“‘fair notice of the claim[s] and the grounds upon which’” the

claims rest.   Colón-Fontánez v. Municipality of San Juan, 660

F.3d at 46 (quoting Ocasio–Hernández v. Fortuño–Burset, 640 F.3d

at 8).   It sets out the relationship of Store 427 (the employer)

and SSNE (which is in charge of the store) to the purported

misconduct of Store 427 employees.       The complaint adequately

identifies the asserted misconduct of the three employees.

Accordingly, Store 427 and SSNE remain as defendants with

respect to the timely malicious prosecution claims.

     In sum, the remaining claims against the Fairhaven

defendants consist of claims against Mello in his individual

                                   99
 
           Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 100 of 101



capacity for malicious prosecution under the MCRA and section

1983 as well as the malicious prosecution conspiracy claim under

section 1983.                               The common law malicious prosecution claims also

remain against Bouvier, Quintin, Kobza, Haaland, and Mello in

their individual capacities.                                       The section 1983 malicious

prosecution and section 1983 malicious prosecution conspiracy

claims as well as the MCRA and common law malicious prosecution

claims remain in this action as to Store 427, SSNE, and the Stop

& Shop employees (Edwards, Lee, and Bowden).                                       Consumer

Affairs/Giant Food LLC is subject to dismissal without

prejudice.

                                                                 CONCLUSION

              In accordance with the foregoing discussion, this court

RECOMMENDS40 that:                                       (1) the Fairhaven defendants’ amended motion

to dismiss (Docket Entry # 10) be ALLOWED in part and DENIED in

part; (2) the Fairhaven defendants’ prior motion to dismiss




                                                            
40 Any objections to this Report and Recommendation must be
filed with the Clerk of Court within 14 days of receipt of the
Report and Recommendation to which objection is made and the
basis for such objection should be included. See Fed. R. Civ.
P. 72(b); Rule 3, Rules for U.S. Magistrate Judges in U.S.
District Court for the District of Massachusetts. The written
objections must specifically identify the portion of the Report
and Recommendation to which objection is made. Any party may
respond to another party’s objections within 14 days after being
served with a copy of the objections. Failure to file
objections within the specified time waives the right to appeal
the order.
                                                                    100
 
           Case 1:18-cv-11099-PBS Document 56-1 Filed 03/19/19 Page 101 of 101



(Docket Entry # 8) be DENIED without prejudice as moot;41 (3) the

Stop & Shop employees’ motion to dismiss (Docket Entry # 14) be

ALLOWED in part and DENIED in part; (4) the FFD’s motion to

dismiss (Docket Entry # 20) be ALLOWED; (5) the Stop & Shop’s

motion to dismiss (Docket Entry # 31) be ALLOWED in part and

DENIED in part; (6) the Commonwealth’s motion to dismiss (Docket

Entry # 34) be ALLOWED; (7) Consumer Affairs/Giant Food LLC’s

motion to dismiss (Docket Entry # 41) be ALLOWED and that

Consumer Affairs/Giant Food LLC be DISMISSED without prejudice;

(8) Stop & Shop’s motion to set aside the default (Docket Entry

# 19) be ALLOWED; and (9) plaintiff’s motion for a default

judgment (Docket Entry # 44) be DENIED.



                                                               /s/ Marianne B. Bowler
                                                               MARIANNE B. BOWLER
                                                               United States Magistrate Judge




                                                            
41       See foonote one. 
                                                                  101
 
